Exhibit 10.1

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of May 11, 2018 by and among MEI Pharma, Inc., a Delaware corporation (the
“Company”), and the Investors identified on Exhibit A attached hereto (each an
“Investor” and collectively the “Investors”).

RECITALS

A. The Company and each Investor is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act; and

B. The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, immediately separable units (the “Units”), with each
Unit consisting of (i) one share of the Company’s Common Stock, par value
$0.00000002 per share (the “Common Stock”), and (ii) a warrant, substantially in
the form attached hereto as Exhibit B (the “Warrants”) to acquire 0.5 of a share
of Common Stock.

C. Contemporaneously with the sale of the Units, the parties hereto will execute
and deliver a Registration Rights Agreement, in the form attached hereto as
Exhibit C (the “Registration Rights Agreement”), pursuant to which the Company
will agree to provide certain registration rights in respect of the Shares (as
defined below) under the 1933 Act, and the rules and regulations promulgated
thereunder, and applicable state securities laws.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in Section 3.1.

“Closing Bid Price” means, for any security as of any date, (a) the last
reported closing bid price per share of Common Stock for such security on the
Principal Trading Market, as reported by Bloomberg Financial Markets, or (b) if
the Principal Trading Market begins to operate on an extended hours basis and
does not designate the closing bid price then the last bid

 

1



--------------------------------------------------------------------------------

price of such security prior to 4:00 P.M., New York City time, as reported by
Bloomberg Financial Markets, or (c) if the foregoing do not apply, the last
closing price of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg Financial Markets, or
(d) if no closing bid price is reported for such security by Bloomberg Financial
Markets, the average of the bid prices of any market makers for such security as
reported in the “pink sheets” by Pink Sheets LLC.

“Closing Date” has the meaning set forth in Section 3.1.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Company Intellectual Property” means Intellectual Property that is used in the
conduct of the Company’s business as now conducted and as presently proposed to
be conducted.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disclosure Schedules” has the meaning set forth in Section 4.

“Environmental Laws” has the meaning set forth in Section 4.16.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“FDA” has the meaning set forth in Section 4.30.

“FDCA” has the meaning set forth in Section 4.30.

“GAAP” has the meaning set forth in Section 4.18.

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory organization, commission,
tribunal or organization or any regulatory, administrative or other agency, or
any political or other subdivision, department or branch of any of the
foregoing.

“Intellectual Property” means all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, trade secrets,
licenses, domain names, mask works, information and proprietary rights and
processes.

 

2



--------------------------------------------------------------------------------

“Intellectual Property Rights” has the meaning set forth in Section 4.15.

“Investor Questionnaire” has the meaning set forth in Section 3.1.

“Irrevocable Transfer Agent Instructions” has the meaning set forth in
Section 7.5.

“Market Value” means the product of (x) the number of shares of Common Stock
issued or for which the Common Stock Equivalents issued are convertible or
exchangeable multiplied by (y) the Closing Bid Price of the Common Stock.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition, prospects or business
of the Company, (ii) the legality or enforceability of any of the Transaction
Documents or (iii) the ability of the Company to perform its obligations under
the Transaction Documents; provided, however, that in no event shall any of the
following occurring after the date hereof, alone or in combination, be deemed to
constitute, or be taken into account in determining whether a Material Adverse
Effect has occurred: (i) any effect caused by the announcement or pendency of
the transactions contemplated by the Transaction Documents, or the identity of
any Investor or any of its Affiliates as the purchaser in connection with the
transactions contemplated by this Agreement or the Registration Rights
Agreement, (ii) changes in United States generally accepted accounting
principles so long as such changes do not have a materially disproportionate
effect on the Company, (iii) changes in law, regulation or other binding
directives or orders issued by any Governmental Authority so long as such
changes do not have a materially disproportionate effect on the Company, or
(iv) changes in general economic conditions or changes affecting the industry in
which the Company operates generally (as opposed to Company specific changes) so
long as such changes do not have a materially disproportionate effect on the
Company.

“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound which is material to the business
of the Company, including those that have been filed or were required to have
been filed as an exhibit to the SEC Filings pursuant to Item 601(b)(10) of
Regulation S-K.

“NASDAQ” means The NASDAQ Capital Market.

“OFAC” has the meaning set forth in Section 4.26.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Pharmaceutical Product” has the meaning set forth in Section 4.30.

“Placement Agents” means Stifel, Nicolaus & Company, Incorporated and Wells
Fargo Securities LLC.

“Press Release” has the meaning set forth in Section 9.7.

 

3



--------------------------------------------------------------------------------

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Capital Market.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Required Investors” has the meaning set forth in the Registration Rights
Agreement.

“SEC Filings” has the meaning set forth in Section 4.8.

“Secretary’s Certificate” has the meaning set forth in Section 6.1(h).

“Shares” means, collectively, the Unit Shares and the Warrant Shares.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Stifel” means Stifel, Nicolaus & Company, Incorporated.

“Subscription Amount” means, as to an Investor, the aggregate amount to be paid
for the Units purchased hereunder as specified opposite such Investor’s name on
Exhibit A attached hereto, under the column entitled “Aggregate Purchase Price
of Units” in U.S. Dollars and in immediately available funds.

“Trading Day” means a day on which NASDAQ is open for trading.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
American, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market or the OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.

“Transfer Agent” has the meaning set forth in Section 7.5.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Warrants and the
Irrevocable Transfer Agent Instructions and any other documents or agreements
explicitly contemplated hereunder.

“Units” has the meaning set forth in the Recitals.

“Unit Shares” means the shares of Common Stock contained in the Units.

“USPTO” has the meaning set forth in Section 4.15.

“Warrants” has the meaning set forth in the Recitals.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

4



--------------------------------------------------------------------------------

“1933 Act” has the meaning set forth in the Recitals.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

2. Purchase and Sale of the Units. On the Closing Date, upon the terms and
subject to the conditions set forth herein, the Company will issue and sell, and
the Investors will purchase, severally and not jointly, the number of Units set
forth opposite the name of such Investor under the heading “Number of Units to
be Purchased” on Exhibit A attached hereto at a price per Unit equal to $2.2725.

3. Closing.

3.1. The closing of the purchase and sale of the Units (which Units are set
forth in the Schedule of Investors) pursuant to this Agreement (the “Closing”)
shall be held on May 16, 2018 at the offices of Morgan, Lewis & Bockius LLP, 101
Park Avenue, New York, New York 10178, or on such other date and place as may be
agreed to by the Company and the Investors (the “Closing Date”). At or prior to
the Closing, each Investor shall execute any related agreements or other
documents required to be executed hereunder, dated on or before the Closing
Date, including but not limited to the Investor Questionnaire and the Selling
Stockholder Notice and Questionnaire in the forms attached hereto as Appendix I
and Appendix II (the “Investor Questionnaire” and the “Selling Stockholder
Questionnaire,” respectively).

3.2. On the Closing Date, each Investor shall deliver or cause to be delivered
to the Company the Subscription Amount via wire transfer of immediately
available funds pursuant to the wire instructions delivered to such Investor by
the Company on or prior to the Closing Date.

3.3. At the Closing, the Company shall deliver or cause to be delivered to each
Investor a number of Unit Shares and Warrants, registered in the name of the
Investor, in the amount set forth opposite the name of such Investor under the
headings “Unit Shares” and “Warrant Shares” on Exhibit A attached hereto.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors and the Placement Agents that, except as set forth
in the schedules delivered herewith (collectively, the “Disclosure Schedules”),
if any, which qualify these representations and warranties in their entirety, as
of the date hereof:

4.1. Organization, Good Standing and Qualification. The Company is an entity
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware, with the requisite corporate power and authority to own or
lease and use its properties and assets, to execute and deliver the Transaction
Documents, to carry out the provisions of the Transaction Documents, to issue
and sell the Units and to carry on its business as presently conducted and as
proposed to be conducted as described in the SEC Filings. The Company is not in
violation or default of any of the provisions of its Restated Certificate of
Incorporation, as amended (the “Certificate of Incorporation”), Second Amended
and Restated Bylaws (the “Bylaws”) or other organizational or constitutive
documents. The Company is duly qualified to do business as a foreign entity and
is in good standing (to the extent such concept exists in the

 

5



--------------------------------------------------------------------------------

relevant jurisdiction) in each jurisdiction in which the conduct of its business
or its ownership or leasing of property makes such qualification necessary,
except to the extent any failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect. The Company has no
subsidiaries.

4.2. Authorization. The Company has the requisite corporate power and authority
and has taken all requisite corporate action necessary for, and no further
action on the part of the Company, its officers, directors and stockholders is
necessary for, (i) the authorization, execution and delivery of the Transaction
Documents, (ii) the authorization of the performance of all obligations of the
Company hereunder or thereunder, and (iii) the authorization, issuance (or
reservation for issuance) and delivery of the Unit Shares. The Company’s
execution and delivery of each of the Transaction Documents and the consummation
by it of the transactions contemplated hereby and thereby (including, but not
limited to, the issuance of the Warrants and the Warrant Shares and the
reservation for issuance and the subsequent issuance of the Warrant Shares upon
exercise of the Warrants) have been duly and validly authorized by all necessary
corporate and stockholder action. Each of the Transaction Documents has been
duly executed and delivered by the Company and, assuming due authorization,
execution and delivery by the Investors, constitute valid and binding
obligations of the Company enforceable in accordance with their terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights,
(b) general principles of equity that restrict the availability of equitable
remedies and (c) to the extent that the enforceability of indemnification
provisions may be limited by applicable laws.

4.3. Capitalization. Schedule 4.3 sets forth as of the date hereof (a) the
authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock or equity compensation plans; and (d) the number
of shares of capital stock issuable and reserved for issuance pursuant to
securities (other than the Shares) exercisable for, or convertible into or
exchangeable for any shares of capital stock of the Company. All of the issued
and outstanding shares of the Company’s capital stock have been duly authorized
and validly issued and are fully paid, nonassessable and none of such shares
were issued in violation of any pre-emptive rights and any rights of third
parties and such shares were issued in compliance with applicable state and
federal securities law. No Person is entitled to pre-emptive or similar
statutory or contractual rights with respect to the issuance by the Company of
any securities of the Company. Except as described on Schedule 4.3, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement. Except for the Registration Rights Agreement, there are no
voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among the Company and any of the
security holders of the Company relating to the securities of the Company held
by them. Except as provided in the Registration Rights Agreement, no Person has
the right to require the Company to register any securities of the Company under
the 1933 Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
Person. The issuance and sale of the Units hereunder will not obligate the
Company to issue shares of Common Stock or other

 

6



--------------------------------------------------------------------------------

securities to any other Person (other than the Investors) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.

4.4. Valid Issuance. The Unit Shares have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights. The Warrants have been duly and validly authorized and, when issued and
paid for pursuant to this Agreement, will be validly issued, fully paid and
nonassessable, and shall be free and clear of all encumbrances and restrictions
(other than those created by the Investors), except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities laws,
and shall not be subject to preemptive or similar rights. The Warrant Shares
issuable upon exercise of the Warrants have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights. Assuming the accuracy of the representations and warranties of
the Investors in this Agreement, the Units will be issued in compliance with all
applicable federal and state securities laws. The Company will reserve, at all
times that the Warrants remain outstanding, such number of shares of Common
Stock sufficient to enable the full exercise of the then outstanding Warrants.

4.5. Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Units require no
consent of, action by or in respect of, or filing with, any Person, court or
other federal, state, local or other governmental authority, governmental body,
agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws and the rules and regulations of NASDAQ, which
the Company undertakes to file within the applicable time periods, and other
than the registration statement required to be filed by the Registration Rights
Agreement.

4.6. Delivery of SEC Filings; Business. True and complete copies of the SEC
Filings are available to the Investors through the Electronic Data Gathering,
Analysis, and Retrieval system (the “EDGAR system”) (other than any information
for which the Company has received confidential treatment from the SEC). At the
time of their respective filing dates, the SEC filings complied as to form in
all material respects with the requirements of the 1933 Act and the 1934 Act.

4.7. No Material Adverse Change. Since March 31, 2018, except as specifically
set forth in a subsequent SEC Filing filed prior to the date hereof, there has
not been:

(i) any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the financial statements included
in the Company’s Quarterly Report on Form 10-Q for the three months ended
March 31, 2018, except for changes

 

7



--------------------------------------------------------------------------------

in the ordinary course of business which have not had and would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect;

(ii) any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;

(iii) any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;

(iv) any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

(v) any satisfaction or discharge of a material lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business;

(vi) any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or termination of or material amendment to any contract of the Company
that the Company is required to file with the SEC pursuant to Item 601(b)(10) of
Regulation S-K;

(vii) any material labor difficulties or, to the Company’s Knowledge, labor
union organizing activities with respect to employees of the Company;

(viii) any material transaction entered into by the Company other than in the
ordinary course of business;

(ix) the loss of the services of any executive officer (as defined in Rule 405
under the 1933 Act) of the Company; or

(x) any other event or condition that, to the Company’s Knowledge, has had or
would reasonably be expected to have a Material Adverse Effect.

4.8. SEC Filings. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
1933 Act and the 1934 Act, including pursuant to Section 13(a) or 15(d) thereof
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Filings”), for the one year preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material).
At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1933 Act or 1934 Act, as
applicable, and, as of their respective dates, did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

 

8



--------------------------------------------------------------------------------

4.9. No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Units in accordance with the provisions thereof will not
(i) conflict with or result in a breach or violation of (a) any of the terms and
provisions of, or constitute a default under, the Company’s Certificate of
Incorporation or Bylaws, both as in effect on the date hereof (true and complete
copies of which have been made available to the Investors through the EDGAR
system), or (b) assuming the accuracy of the representations and warranties in
Section 5, any applicable statute, rule, regulation or order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over the
Company, or any of their assets or properties, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any Material
Contract, except in the case of (i)(b) and (ii), for such breaches, violations
or conflicts as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. This Section does not relate to
matters with respect to tax status, which are the subject of Section 4.11,
employee relations and labor matters, which are the subject of Section 4.14, and
environmental laws, which are the subject of Section 4.16.

4.10. Compliance. The Company is not (i) in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) in
violation of any judgment, decree or order of any court, arbitrator or
governmental body or (iii) in violation of any statute, rule, ordinance or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as would not have or
reasonably be expected to result in a Material Adverse Effect.

4.11. Tax Matters. The Company has filed all tax returns required to have been
filed by the Company with all appropriate governmental agencies and has paid all
taxes shown thereon or otherwise owed by it. The Company has made adequate
charges, accruals and reserves in the applicable financial statements referred
to in Section 4.18 below in respect of all federal, state and foreign income and
franchise taxes for all periods as to which the tax liability of the Company has
not been finally determined, except to the extent of any inadequacy that would
not reasonably be expected to result in a Material Adverse Effect.

4.12. Title to Properties. Except as disclosed in Schedule 4.12, the Company has
good and marketable title to all real properties and all other properties and
assets owned by them, in each case free from liens, encumbrances and defects,
except such as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; and except as disclosed in
Schedule 4.12, the Company holds any leased real or personal property under
valid, subsisting and enforceable leases with which the Company is in compliance
and

 

9



--------------------------------------------------------------------------------

with no exceptions, except such as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect .

4.13. Certificates, Authorities and Permits. The Company possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by them and as
presently proposed to be conducted, except where failure to so possess would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect. The Company has not received any notice of proceedings
relating to the revocation or modification of any such certificate, authority or
permit that, if determined adversely to the Company, would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

4.14. Labor Matters.

(a) The Company is not a party to or bound by any collective bargaining
agreements or other agreements with labor organizations.

(b) No labor dispute with the employees of the Company, or with the employees of
any principal supplier, manufacturer, customer or contractor of the Company,
exists or, to the Company’s Knowledge, is threatened or imminent that would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

4.15. Intellectual Property. The Company owns, possesses, licenses or have other
rights to use, all patents, patent applications, trade and service marks, trade
and service mark applications and registrations, trade names, trade secrets,
inventions, copyrights, licenses, technology, know-how and other intellectual
property rights and similar rights (i) described in the SEC Filings or (ii) to
the Company’s Knowledge, necessary or material for use in connection with their
respective businesses (collectively, the “Intellectual Property Rights”), free
and clear of all material liens, security interests, or encumbrances. To the
Company’s Knowledge, the patents, trademarks and copyrights held or licensed by
the Company included within the Intellectual Property Rights are valid,
enforceable and subsisting. To the Company’s Knowledge, there is no infringement
by third parties of any of the Intellectual Property Rights. The Company is
unaware of any facts which could form a reasonable basis for any action, suit,
proceeding or claim that the Company is infringing, misappropriating, diluting
or otherwise violating any rights of others with respect to any of the Company’s
product candidates, processes or Intellectual Property Rights. No action, suit,
claim or other proceeding is pending or, to the Company’s Knowledge, is
threatened, challenging the validity, enforceability, scope, registration,
ownership or use of any of the Intellectual Property Rights. No action, suit,
claim or other proceeding is pending or, to the Company’s Knowledge, is
threatened, challenging the Company’s rights in or to any Intellectual Property
Rights, and the Company is unaware of any facts which could form a reasonable
basis for any such action, suit, proceeding or claim. To the Company’s
Knowledge, the development, manufacture, sale, and any currently proposed use of
any of the products, proposed products or processes of the Company referred to
in the SEC Reports, in the current or proposed conduct of the business of the
Company, do not currently, and will not upon commercialization, to the Company’s
Knowledge, infringe any right or valid patent claim of any third party. To the
Company’s Knowledge, except as set forth on Schedule 4.15, no third party has
any ownership right in or to any Intellectual Property Rights in any field

 

10



--------------------------------------------------------------------------------

of use that is exclusively licensed to the Company, other than any licensor to
the Company of such Intellectual Property Rights. To the Company’s Knowledge, no
employee, consultant or independent contractor is in or has ever been in
violation in any material respect of any term of any employment contract, patent
disclosure agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer or independent contractor where the basis of such
violation relates to such employee’s employment or independent contractor’s
engagement with the Company or actions undertaken while employed or engaged with
the Company. The Company has taken commercially reasonable measures to protect
its confidential information and trade secrets and to maintain and safeguard the
Intellectual Property Rights, including the execution of appropriate
nondisclosure and confidentiality agreements. To the Company’s Knowledge, the
parties prosecuting such applications have complied with their duty of candor
and disclosure to the United States Patent and Trademark Office (“USPTO”) in
connection with such applications.

4.16. Environmental Matters. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, the Company
is not in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), has not released any
hazardous substances regulated by Environmental Law onto any real property that
it owns or operates, and has not received any written notice or claim that it is
liable for any off-site disposal or contamination pursuant to any Environmental
Laws; and there is no pending or, to the Company’s Knowledge, threatened
investigation that would reasonably be expected to lead to such a claim.

4.17. Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company is or
may reasonably be expected to become a party or to which any property of the
Company is or may reasonably be expected to become the subject, except, in each
case, as would not reasonably be expected to have a Material Adverse Effect.
There has not been, and there is not pending or, to the Company’s knowledge,
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of the Company. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the 1933 Act or the 1934 Act.

4.18. Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the financial position of the Company as of
the dates shown and its results of operations and cash flows for the periods
shown, subject in the case of unaudited financial statements to normal,
immaterial year-end audit adjustments, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”)
(except as may be disclosed therein or in the notes thereto, and except that the
unaudited financial statements may not contain all footnotes required by GAAP,

 

11



--------------------------------------------------------------------------------

and, in the case of quarterly financial statements, as permitted by Form 10-Q
under the 1934 Act).

4.19. Insurance Coverage. The Company maintains insurance covering its
properties, operations, personnel and businesses as the Company reasonably deems
adequate; the Company reasonably believes such insurance insures against such
losses and risks in accordance with customary industry practice to protect the
Company and its businesses and which is commercially reasonable for the current
conduct of its business; all such insurance is fully in force on the date
hereof.

4.20. Foreign Corrupt Practices. The Company has not, and to the Company’s
Knowledge, no agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of FCPA.

4.21. Compliance with NASDAQ Continued Listing Requirements. The Company is in
compliance with applicable NASDAQ continued listing requirements. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on NASDAQ and the
Company has not received any notice of, nor, to the Company’s Knowledge, is
there any reasonable basis for, the delisting of the Common Stock from NASDAQ.

4.22. Brokers and Finders. Other than the Placement Agents, no Person will have,
as a result of the transactions contemplated by the Transaction Documents, any
valid right, interest or claim against or upon the Company or, to the Company’s
Knowledge, an Investor for any commission, fee or other compensation pursuant to
any agreement, arrangement or understanding entered into by or on behalf of the
Company.

4.23. No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Units. The Company has offered the Units for
sale only to the Investors and certain other “accredited investors” within the
meaning of Rule 501 under the 1933 Act.

4.24. No Integrated Offering. Neither the Company nor any Person acting on its
behalf has, directly or indirectly, made any offers or sales of any Company
security or solicited any offers to buy any Company security, under
circumstances that would adversely affect reliance by the Company on
Section 4(a)(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Units under the 1933
Act.

4.25. Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, the offer and sale of the
Units to the Investors

 

12



--------------------------------------------------------------------------------

as contemplated hereby is exempt from the registration requirements of the 1933
Act. The issuance and sale of the Shares does not contravene the rules and
regulations of NASDAQ.

4.26. Questionable Payments. Neither the Company nor, to the Company’s
Knowledge, any of the current or former directors, officers, employees, agents
or other Persons acting on behalf of the Company, has on behalf of the Company:
(a) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets which is in violation of law; (d) made any
false or fictitious entries on the books and records of the Company; or (e) made
any unlawful rebate, payoff, influence payment, kickback, bribe or other
unlawful payment of any nature. Neither the Company nor, to the Company’s
Knowledge, any of the current or former directors, officers, employees, agents
or other Persons acting on behalf of the Company is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Units, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other Person
or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar
or any other country sanctioned by OFAC or for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.

4.27. Transactions with Affiliates. Except as disclosed in Schedule 4.27, no
transaction with the Company required to be disclosed in the SEC Filings
pursuant to Item 404 of Regulation S-K exists as of the date hereof that has not
so been disclosed.

4.28. Internal Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-15 and 15d-15 under the 1934
Act), that have been designed to ensure that material information relating to
the Company is made known to the Company’s principal executive officer and its
principal financial officer by others within those entities and sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any differences. Since the end of the Company’s most recent
audited fiscal year, to the Company’s Knowledge, there have been no significant
deficiencies or material weakness detected in the Company’s internal control
over financial reporting (whether or not remediated) and no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company is not aware of any change in its
internal controls over financial reporting that has occurred during its most
recent fiscal quarter that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

13



--------------------------------------------------------------------------------

4.29. Investment Company. The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

4.30. FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug, and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, stored, tested, distributed, sold, and/or marketed by the Company (each
such product, a “Pharmaceutical Product”), such Pharmaceutical Product is being
manufactured, packaged, labeled, stored, tested, distributed, sold and/or
marketed by the Company in compliance with all applicable requirements under
FDCA and similar laws, rules and regulations relating to registration,
investigational use, premarket application approval, good manufacturing
practices, good laboratory practices, good clinical practices (GCPs), product
listing, quotas, labeling, advertising, record keeping and filing of reports,
except where the failure to be in compliance would not have or reasonably be
expected to result in a Material Adverse Effect. All clinical trials conducted
by or on behalf of the Company have been, and are being, conducted in compliance
in all material respects with the applicable requirements of GCPs, informed
consent and all other applicable requirements relating to protection of human
subjects specifically contained in 21 CFR Parts 312, 50, 54, 56 and 11. The
Company has filed with the FDA or other appropriate governmental entity all
required notices, and annual or other reports, including notices of adverse
experiences and reports of serious and unexpected adverse experiences, related
to the use of Pharmaceutical Product in clinical trials. The Company has not
received any notice that any Institutional Review Board or Ethics Committee has
initiated or threatened to initiate any action to suspend any clinical trial or
otherwise restrict any clinical trial of any Pharmaceutical Product. There is no
pending, completed or, to the Company’s Knowledge, threatened, action (including
any lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company, and the Company has
not received any notice, warning letter or other communication from the FDA or
any other governmental entity, which (i) contests the registration, approval,
uses, distribution, manufacturing or packaging, testing, sale, or the labeling
and promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company, (iv) enjoins production at any facility of the
Company or any third party facility where the Pharmaceutical Product is
manufactured, (v) enters or proposes to enter into a consent decree of permanent
injunction with the Company, or (vi) otherwise alleges any violation of any
laws, rules or regulations by the Company, and which, either individually or in
the aggregate, would have or reasonably be expected to result in a Material
Adverse Effect. The properties, business and operations of the Company have been
and are being conducted in all material respects in accordance with all
applicable laws, rules and regulations of the FDA and any other governmental
entity. The Company has not been informed by the FDA or any other governmental
entity that the FDA or any other governmental entity will prohibit the testing,
distribution, marketing, sale, license or use of any product proposed to be
developed, produced, tested, distributed or marketed by the Company nor has the
FDA or any other governmental entity expressed any concern as to approving for
marketing any product being developed or proposed to be developed by the
Company. Neither the Company nor any of its officers, employees, agents or
clinical investigators has committed any act, made any

 

14



--------------------------------------------------------------------------------

statement or failed to make any statement that would reasonably be expected to
provide a basis for the FDA to invoke its policy with respect to “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities” set forth in 56
Fed. Reg. 46191 (Sept. 10, 1991) and any amendments thereto. Neither the Company
nor any officer, employee, independent contractor, or agent of the Company has
been convicted of any crime or engaged in any conduct that has resulted in or
would reasonably be expected to result in (i) debarment under 21 U.S.C.
Section 335a or any similar state law or (ii) exclusion under 42 U.S.C.
Section 1320a-7 or any similar state law or regulation.

4.31. Health Care Laws. The Company has operated and currently is in compliance
in all material respects with all applicable Health Care Laws (defined herein),
including, without limitation, the rules and regulations of the FDA, the U.S.
Department of Health and Human Services Office of Inspector General, the Centers
for Medicare & Medicaid Services, the Office for Civil Rights, the Department of
Justice or any other governmental agency or body having jurisdiction over the
Company or any of its properties, and has not engaged in activities which are,
as applicable, cause for false claims liability, civil penalties, or mandatory
or permissive exclusion from Medicare, Medicaid, or any other state or federal
health care program. For purposes of this Agreement, “Health Care Laws” shall
mean the federal Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)), the Physician
Payment Sunshine Act (42 U.S.C. § 1320a-7h), the civil False Claims Act (31
U.S.C. §§ 3729 et seq.), the criminal False Claims Act (42 U.S.C.
§ 1320a-7b(a)), all criminal laws relating to health care fraud and abuse,
including but not limited to 18 U.S.C. Sections 286 and 287, and the health care
fraud criminal provisions under the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.) (“HIPAA”), the exclusion
laws (42 U.S.C. § 1320a-7), the civil monetary penalties law (42 U.S.C.
§ 1320a-7a), HIPAA, as amended by the Health Information Technology for Economic
and Clinical Health Act (42 U.S.C. §§ 17921 et seq.), the patient privacy, data
security and breach notification provisions under HIPAA, the Federal Food, Drug,
and Cosmetic Act (21 U.S.C. §§ 301 et seq.), Medicare (Title XVIII of the Social
Security Act), Medicaid (Title XIX of the Social Security Act), the regulations
promulgated pursuant to such laws, and any other similar local, state or federal
law and regulations. The Company has not received any FDA Form 483, notice of
adverse finding, warning letter, untitled letter or other correspondence,
communication or notice from the FDA or any other governmental or regulatory
authority alleging or asserting noncompliance with any Health Care Laws
applicable to the Company. The Company is not a party to nor has any ongoing
reporting obligations pursuant to any corporate integrity agreements, deferred
prosecution agreements, monitoring agreements, consent decrees, settlement
orders, plans of correction or similar agreements with or imposed by any
governmental or regulatory authority. Neither the Company nor any of its
employees, officers, directors or, to the Company’s Knowledge, consultants has
been excluded, suspended or debarred from participation in any U.S. state or
federal health care program or human clinical research or, to the Company’s
Knowledge, is subject to a governmental inquiry, investigation, proceeding, or
other similar action that could reasonably be expected to result in debarment,
suspension, or exclusion.

4.32. Manipulation of Price. The Company has not, and, to the Company’s
Knowledge, no Person acting on its behalf has taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Shares.

 

15



--------------------------------------------------------------------------------

4.33. Bad Actor Disqualification. None of the Company, any predecessor or
affiliated issuer of the Company, any director, executive officer or other
officer of the Company or, to the Company’s Knowledge, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of coting power, or any promoter connected with the Company in any
capacity, is subject to any of the “bad actor” disqualifications within the
meaning of Rule 506(d) under the 1933 Act, except for a disqualification event
covered by Rule 506(d)(2) or (d)(3).

4.34. Stock Option Plans. Each stock option granted by the Company under the
Company’s stock option plan was granted in accordance with the terms of the
Company’s stock option plan. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no Company policy or practice to knowingly grant, stock
options prior to, or otherwise knowingly coordinate the grant of stock options
with, the release or other public announcement of material information regarding
the Company or its financial results or prospects.

4.35. Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in SEC
Filings and is not so disclosed and would have or reasonably be expected to
result in a Material Adverse Effect.

4.36. Acknowledgment Regarding Investors’ Purchase of Units. The Company
acknowledges and agrees that each of the Investors is acting solely in the
capacity of an arm’s length investor with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Investor is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Investor or any of their respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated thereby is merely
incidental to the Investors’ purchase of the Units. The Company further
represents to each Investor that the Company’s decision to enter into this
Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

4.37. No Additional Agreements. The Company does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

4.38. Use of Form S-3. The Company meets the registration and transaction
requirements for use of Form S-3 for the registration of the Shares and the
Warrant Shares for resale by the Investors.

4.39. Takeover Protections; Rights Agreements. The Company and the Board of
Directors of the Company have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of its
state of incorporation that is or could reasonably

 

16



--------------------------------------------------------------------------------

be expected to become applicable to any of the Investors as a result of the
Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, the
Company’s issuance of the Units and the Investors’ ownership of the Units.

5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:

5.1. Organization and Existence. Such Investor is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to enter into and consummate the transactions contemplated by the
Transaction Documents and to carry out its obligations hereunder and thereunder,
and to invest in the Units pursuant to this Agreement.

5.2. Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of such Investor, enforceable against
such Investor in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.

5.3. Purchase Entirely for Own Account. The Units to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act; provided, however, that by making the
representations herein, such Investor does not agree to hold any of the Units
for any minimum period of time and reserves the right, subject to the provisions
of this Agreement and the Registration Rights Agreement, at all times to sell or
otherwise dispose of all or any part of such Units, Shares or Warrant Shares
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities laws. Such Investor is acquiring the Units
hereunder in the ordinary course of its business. Such Investor does not
presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the Units,
Shares, Warrants or Warrant Shares (or any securities which are derivatives
thereof) to or through any person or entity. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

5.4. Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Units and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.5. Disclosure of Information. Such Investor has had an opportunity to receive,
review and understand all information related to the Company requested by it and
to ask questions of and receive answers from the Company regarding the Company,
its business and the terms and conditions of the offering of the Units, and has
conducted and completed its own

 

17



--------------------------------------------------------------------------------

independent due diligence. Based on the information such Investor has deemed
appropriate, and without reliance upon any Placement Agent, it has independently
made its own analysis and decision to enter into the Transaction Documents. Such
Investor has sought its own accounting, legal and tax advice as it has
considered necessary to make an informed decision with respect to its
acquisition of the Units. Neither such inquiries nor any other due diligence
investigation conducted by such Investor shall modify, limit or otherwise affect
such Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement.

5.6. Restricted Securities. Such Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

5.7. Legends. It is understood that, except as provided below, certificates
evidencing the Shares and Warrants may bear the following or any similar legend:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES
HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED. THESE SECURITIES ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN A SECURITIES PURCHASE AGREEMENT, DATED MAY 11, 2018,
COPIES OF WHICH ARE ON FILE WITH THE COMPANY”

If required by the authorities of any state in connection with the issuance of
sale of the Shares or Warrants, the legend required by such state authority.

5.8. Accredited Investor. At the time such Investor was offered the Units, it
was and, as of the date hereof, such Investor is an “accredited investor” within
the meaning of Rule 501 under the 1933 Act and has executed and delivered to the
Company its Investor Questionnaire, which such Investor represents and warrants
is true, correct and complete. Such investor is a sophisticated institutional
investor with sufficient knowledge and experience in investing in private equity
transactions to properly evaluate the risks and merits of its purchase of the
Units. Such Investor has determined based on its own independent review and such
professional advice as it deems appropriate that its purchase of the Units and
participation in the transactions contemplated by the Transaction Documents
(i) are fully consistent with its financial

 

18



--------------------------------------------------------------------------------

needs, objectives and condition, (ii) comply and are fully consistent with all
investment policies, guidelines and other restrictions applicable to such
Investor, (iii) have been duly authorized and approved by all necessary action,
(iv) do not and will not violate or constitute a default under such Investor’s
charter, bylaws or other constituent document or under any law, rule,
regulation, agreement or other obligation by which such Investor is bound and
(v) are a fit, proper and suitable investment for such Investor, notwithstanding
the substantial risks inherent in investing in or holding the Shares.

5.9. Placement Agent. Such Investor hereby acknowledges and agrees that it has
independently evaluated the merits of its decision to purchase the Units, and
that (a) the Placement Agents are acting solely as placement agents in
connection with the execution, delivery and performance of the Transaction
Documents and is not acting as an underwriter or in any other capacity and is
not and shall not be construed as a fiduciary for such Investor, the Company or
any other person or entity in connection with the execution, delivery and
performance of the Transaction Documents, (b) the Placement Agents have not made
and will not make any representation or warranty, whether express or implied, of
any kind or character and has not provided any advice or recommendation in
connection with the execution, delivery and performance of the Transaction
Documents, (c) the Placement Agents will not have any responsibility with
respect to (i) any representations, warranties or agreements made by any person
or entity under or in connection with the execution, delivery and performance of
the Transaction Documents, or the execution, legality, validity or
enforceability (with respect to any person) thereof, or (ii) the business,
affairs, financial condition, operations, properties or prospects of, or any
other matter concerning the Company, and (d) the Placement Agents will not have
any liability or obligation (including without limitation, for or with respect
to any losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses or disbursements incurred by such Investor, the
Company or any other person or entity), whether in contract, tort or otherwise,
to such Investor, or to any person claiming through it, in respect of the
execution, delivery and performance of the Transaction Documents.

5.10. No General Solicitation. Such Investor did not learn of the investment in
the Shares as a result of any general solicitation or general advertising.

5.11. Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Investor.

5.12. Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Investor was first contacted by the Company, the Placement
Agents or any other Person regarding the transactions contemplated hereby and
ending immediately prior to the date hereof. Notwithstanding the foregoing, in
the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other

 

19



--------------------------------------------------------------------------------

portions of such Investor’s assets, the representation set forth above shall
only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Units covered by this
Agreement. Other than to other Persons party to this Agreement, such Investor
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

5.13. No Government Recommendation or Approval. Such Investor understands that
no United States federal or state agency, or similar agency of any other
country, has reviewed, approved, passed upon, or made any recommendation or
endorsement of the Company or the purchase of the Units.

5.14. No Intent to Effect a Change of Control; Ownership. Such Investor has no
present intent to effect a “change of control” of the Company as such term is
understood under the rules promulgated pursuant to Section 13(d) of the 1934 Act
and under the rules of NASDAQ. Except as set forth in its Selling Stockholder
Questionnaire, as of the date hereof, neither the Investor nor any of its
Affiliates is the owner of record or the beneficial owner of shares of Common
Stock or securities convertible into or exchangeable for Common Stock.

5.15. No Conflicts. The execution, delivery and performance by such Investor of
the Transaction Documents and the consummation by such Investor of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of such Investor or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Investor, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Investor to perform its
obligations hereunder.

5.16. No Rule 506 Disqualifying Activities. Such Investor has not taken any of
the actions set forth in, and is not subject to, the disqualification provisions
of Rule 506(d)(1) of the 1933 Act.

5.17. Residency. Such Investor is a resident of the jurisdiction specified below
its address on the Schedule of Investors.

5.18. Each Investor that is (1) an employee benefit plan subject to Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), (2) a
plan or account subject to Section 4975 of the Internal Revenue Code of 1986
(the “Code”) or (3) an entity deemed to hold “plan assets” of any such plan or
account, hereby represents and warrants, solely for purposes of assisting the
Placement Agents in relying on the exception from fiduciary status under U.S.
Department of Labor Regulations set forth in Section 29 CFR 2510.3-21(c)(1),

 

20



--------------------------------------------------------------------------------

that a fiduciary acting on its behalf is causing such Investor to enter into
this Agreement and the transactions contemplated hereby and that such fiduciary:

(a) is an entity specified in Section 29 CFR 2510.3-21(c)(1)(i)(A)-(E);

(b) is independent (for purposes of Section 29 CFR 2510.3-21(c)(1)) of the
Placement Agents;

(c) is capable of evaluating investment risks independently, both in general and
with regard to particular transactions and investment strategies, including the
Investor’s transaction hereunder;

(d) has been advised that, with respect to the Placement Agents, neither any
Placement Agent nor any of such Placement Agent’s respective affiliates has
undertaken or will undertake to provide impartial investment advice, or has
given or will give advice in a fiduciary capacity, in connection with the
Investor’s transactions contemplated hereby;

(e) is a “fiduciary” under Section 3(21)(a) of ERISA or Section 4975(e)(3) of
the Code, or both, as applicable, with respect to, and is responsible for
exercising independent judgment in evaluating, the Investor’s transactions
contemplated hereby; and

(f) understands and acknowledges that no fees, compensation arrangements or
financial interests provided for in connection with the transactions
contemplated hereby is a fee or other compensation for the provision of
investment advice, and that neither any Placement Agent nor any of such
Placement Agent’s affiliates, nor any of their respective directors, officers,
members, partners, employees, principals or agents, has received or will receive
a fee or other compensation from the Investor or such fiduciary for the
provision of investment advice in connection with the Investor’s transactions
contemplated hereby.

The Company and each of the Investors acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Agreement and the Transaction Documents.

5.19. Disclosure of Reportable Events. Such Investor hereby acknowledges and
agrees that such Investor has received and reviewed the disclosure set forth on
Schedule 5.19 hereto a reasonable time prior to the time that such Investor has
agreed to purchase the Units.

6. Conditions to Closing.

6.1. Conditions to the Investors’ Obligations. The obligation of each Investor
to purchase Units at the Closing is subject to the fulfillment to such
Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):

(a) The representations and warranties made by the Company in Section 4 hereof
shall be true and correct in all material respects (except for those
representations and warranties which are qualified as to materiality, in which
case such representations and

 

21



--------------------------------------------------------------------------------

warranties shall be true and correct in all respects) as of the date hereof and
on the Closing Date, as though made on and as of such date, except to the extent
any such representation or warranty expressly speaks as of an earlier date, in
which case such representation or warranty shall be true and correct as of such
earlier date. The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for consummation of the purchase and sale of
the Shares and the consummation of the other transactions contemplated by the
Transaction Documents, including the waiver of any applicable registration
rights that could affect the rights of the Investors under the Registration
Rights Agreement, all of which shall be in full force and effect.

(c) The Company shall have executed and delivered the Registration Rights
Agreement.

(d) The Company shall have filed with NASDAQ a Notification Form: Listing of
Additional Shares for the listing of the Shares, a copy of which shall have been
provided to the Investors, and NASDAQ shall have approved the listing of the
Shares.

(e) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(f) The Investors shall have received an opinion from Morgan, Lewis & Bockius
LLP, the Company’s counsel, dated as of the Closing Date, addressed to the
Investors and the Placement Agents, in a customary form reasonably acceptable to
the Investors.

(g) No stop order or suspension of trading shall have been imposed by NASDAQ,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.

(h) A certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Units, (b) certifying the current
versions of the Certificate of Incorporation and Bylaws of the Company and
(c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company.

(i) A duly executed Irrevocable Transfer Agent Instructions acknowledged in
writing by the Transfer Agent instructing the Transfer Agent to deliver, on an
expedited basis, a certificate evidencing a number of Units set forth opposite
the name of such Investor on Exhibit A attached hereto, registered in the name
of such Investor.

 

22



--------------------------------------------------------------------------------

(j) A Lock-Up Agreement, substantially in the form of Exhibit E hereto (the
“Lock-Up Agreement”) executed by each executive officer and director of the
Company, and each such Lock-Up Agreement shall be in full force and effect on
the Closing Date.

6.2. Conditions to Obligations of the Company. The Company’s obligation to sell
and issue Units at the Closing is subject to the fulfillment to the satisfaction
of the Company on or prior to the Closing Date of the following conditions, any
of which may be waived by the Company:

(a) The representations and warranties made by the Investors in Section 5 hereof
shall be true and correct in all material respects (except for those
representations and warranties which are qualified as to materiality, in which
case such representations and warranties shall be true and correct in all
respects) as of the date hereof and on the Closing Date, as though made on and
as of such date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date. The Investors shall
have performed in all material respects all obligations and covenants herein
required to be performed by them on or prior to the Closing Date.

(b) Each Investor shall have executed and delivered the Registration Rights
Agreement, an Investor Questionnaire and a Selling Stockholder Questionnaire.

(c) Any Investor purchasing Units at the Closing shall have paid in full its
Subscription Amount to the Company.

(d) NASDAQ shall have approved the listing of the Shares.

6.3. Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:

(i) Upon the mutual written consent of the Company and Investors that agreed to
purchase a majority of the Units to be issued and sold pursuant to this
Agreement;

(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;
or

(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

23



--------------------------------------------------------------------------------

(b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall be given to the other Investors by the Company and the other
Investors shall have the right to terminate their obligations to effect the
Closing upon written notice to the Company and the other Investors. Nothing in
this Section 6.3 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

7. Covenants and Agreements of the Company.

7.1. Information. From the date hereof until the Closing, the Company will make
reasonably available to the Investors’ representatives, consultants and their
respective counsels for inspection, such information and documents as the
Investor reasonably requests, and will make available at reasonable times and to
a reasonable extent officers and employees of the Company to discuss the
business and affairs of the Company; provided, however, that in no event shall
the Company be required to disclose material nonpublic information to the
Investors, or to advisors to or representatives of the Investors.

7.2. NASDAQ Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on NASDAQ and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such market or exchange, as applicable.

7.3. Termination of Covenants. The provisions of Sections 7.1 and 7.2 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

7.4. Form D. The Company agrees to timely file a Form D with respect to the
Shares as required under Regulation D and to provide a copy thereof, promptly
upon request of an Investor.

7.5. Removal of Legends. In connection with the removal of any legend pursuant
to an effective registration statement under the 1933 Act covering the resale of
such Shares, the removal of any legend pursuant to Rule 144 or pursuant to any
other exemption under the 1933 Act such that the purchaser acquires freely
tradable shares and upon compliance by the Investor with the requirements of
this Agreement, the Company shall cause the transfer agent for the Common Stock
(the “Transfer Agent”) to timely remove any restrictive legends related to the
book entry account holding such Shares and make a new, unlegended entry for such
book entry Shares sold or disposed of without restrictive legends, provided that
the Company has received customary representations and other documentation
reasonably acceptable to the Company in connection therewith. Subject to receipt
by the Company of customary representations and other documentation reasonably
acceptable to the Company in connection therewith, upon the earlier of such time
as the Shares (i) have been sold or transferred

 

24



--------------------------------------------------------------------------------

pursuant to an effective registration statement, (ii) such time as the Shares
have been sold pursuant to Rule 144, or (iii) are eligible for resale under Rule
144(b)(1) or any successor provision, the Company shall (A) deliver to the
Transfer Agent irrevocable instructions in the form of Exhibit D attached hereto
(the “Irrevocable Transfer Agent Instructions”), and (B) cause its counsel to
deliver to the Transfer Agent one or more opinions to the effect that the
removal of such legends in such circumstances may be effected under the 1933
Act. The Company agrees that following the date that the initial Registration
Statement filed by the Company pursuant to the Registration Rights Agreement is
first declared effective by the SEC (the “Effective Date”) or at such time as
such legend is no longer required under this Section, it will, no later than
three Trading Days after such date (such third Trading Day, the “Deadline
Date”), deliver or cause to be delivered to such Investor Shares that are free
from all restrictive and other legends. Shares subject to legend removal
hereunder shall, unless otherwise directed by an Investor, be transmitted by the
Transfer Agent to the Investor by crediting the account of the Investor’s prime
broker with the Depository Trust Company System as directed by such Investor.
The Company shall be responsible for all fees (with respect to its Transfer
Agent, counsel, DTC or otherwise) associated with such issuance. The Company
represents and warrants that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 7.5 (or instructions that are
consistent therewith) will be given by the Company to its Transfer Agent in
connection with this Agreement, and that the Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents and applicable
law. The Company acknowledges that a breach by it of its obligations under this
Section 7.5 will cause irreparable harm to an Investor. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 7.5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 7.5, that an
Investor shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

7.6. Reservation of Common Stock. The Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance from and
after the Closing Date, the number of shares of Common Stock issuable upon
exercise of the Warrants issued at the Closing (without taking into account any
limitations on exercise of the Warrants set forth in the Warrants).

7.7. Short Sales and Confidentiality After the Date Hereof. Each Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the earlier of such time as (i) after the transactions
contemplated by this Agreement are first publicly announced or (ii) this
Agreement is terminated in full. Each Investor covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company, such Investor will maintain the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction). Each Investor understands and acknowledges that the SEC
currently takes the position that coverage of short sales of shares of the
Common Stock “against the box” prior to effectiveness of a resale registration
statement with securities included in such registration statement would be a
violation of Section 5 of the 1933 Act, as set forth in Item 239.10 of the 1933
Act Rules Compliance and

 

25



--------------------------------------------------------------------------------

Disclosure Interpretations compiled by the Office of Chief Counsel, Division of
Corporation Finance.

7.8. Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per unit or share shall be deemed to be amended to appropriately account
for such event.

7.9. Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Investor is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Investor could be deemed to trigger the provisions of any such plan
or arrangement, in either case solely by virtue of receiving Units under the
Transaction Documents; provided, however, that no such Investor owns any equity
in the Company prior to its purchase of the Units hereunder.

7.10. Non-Public Information. The Company covenants and agrees that it has not
provided, and to the Company’s Knowledge, none of its officers or directors nor
any other Person acting on its or their behalf has provided, and it has not
authorized the Placement Agent to provide, any information that it believes
constitutes material, non-public information, other than certain clinical data
pursuant to certain confidentiality agreements, which clinical data the Company
agrees to disclose in a press release, or other public dissemination, no later
than June 5, 2018. The Company understands and confirms that the Investors will
rely on the foregoing representations in effecting transactions in securities of
the Company.

7.11. Delivery of Unit Shares and Warrants After Closing. The Company shall
deliver, or cause to be delivered, the respective Unit Shares and Warrants
purchased by each Investor to such Investor within three (3) Trading Days of the
Closing Date.

7.12. Subsequent Equity Sales. From the date hereof until ninety (90) days
following the Closing Date, the Company shall not issue shares of Common Stock
or Common Stock Equivalents; provided, however, that the Company may issue or
enter into a bona fide, arm’s length agreement with one or more third parties
unaffiliated with the Company to issue shares of Common Stock or Common Stock
Equivalents in connection with any (i) merger, (ii) acquisition of securities,
businesses, property or any other assets, (iii) joint ventures, or
(iv) strategic alliances, provided that the aggregate number of shares of Common
Stock or securities convertible into or exercisable for Common Stock (on an
as-converted or as exercised basis, as the case may be) that the Company may
issue or agree to issue pursuant to the foregoing exception shall not have an
aggregate Market Value exceeding $10 million, and provided further, that each
recipient of shares of Common Stock or Common Stock Equivalents pursuant to this
clause shall execute a lock-up agreement substantially in the form of Exhibit E
hereto.

 

26



--------------------------------------------------------------------------------

7.13. Acknowledgement Regarding Investor’s Pledge of the Securities. The Company
acknowledges and agrees that an Investor may from time to time pledge pursuant
to a bona fide margin agreement with a registered broker-dealer or grant a
security interest in some or all of the Shares to a financial institution that
is an “accredited investor” as defined in Rule 501(a) under the 1933 Act and, if
required under the terms of such arrangement, such Investor may transfer pledged
or secured Securities to the pledgees or secured parties. Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the applicable Investor’s expense, the Company will, subject to Section 9.1
hereof, execute and deliver such reasonable documentation as a pledgee or
secured party of Securities may reasonably request in connection with a pledge
or transfer of the Securities, including, if the Securities are subject to
registration pursuant to Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the 1933
Act or other applicable provision of the 1933 Act to appropriately amend the
list of selling stockholders thereunder; provided, however, that nothing in this
provision will require the Company to post-effectively amend any registration
statement filed pursuant to the Registration Rights Agreement to amend the list
of selling stockholders included therein.

8. Survival and Indemnification.

8.1. Survival. Subject to applicable statute of limitations, the
representations, warranties, covenants, and agreements contained in this
Agreement shall survive the Closing and the delivery of the Units.

8.2. Indemnification by the Company. The Company agrees to indemnify and hold
harmless each of the Investors, the officers, directors, partners, members,
shareholders, employees, agents of each Investor, each Person who controls any
such Investor (within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act) and the officers, directors, partners, members, shareholders,
employees and agents of each such controlling Person (each, an “Indemnified
Party”), against any losses, claims, damages, liabilities or expenses, joint or
several, to which such Indemnified Party may become subject under the 1933 Act,
the 1934 Act, or any other federal or state statutory law or regulation
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Company), insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based in whole or in part on the inaccuracy in the
representations, warranties, covenants or agreements of the Company contained in
this Agreement or in the other Transaction Documents or the failure of the
Company to perform its obligations hereunder, or any action instituted against
an Investor in any capacity, or any of them or their respective Affiliates, by
any stockholder of the Company who is not an Affiliate of such investor, with
respect to any of the transactions contemplated by the Transaction Documents,
and will reimburse each Indemnified Party for legal and other expenses
reasonably incurred as such expenses are reasonably incurred by such Indemnified
Party in connection with investigating, defending, settling, compromising or
paying such loss, claim, damage, liability, expense or action; provided,
however, that the Company will not be liable in any such case to the extent that
any such loss, claim, damage, liability or expense arises out of or is based
upon (i) the failure of such Indemnified Party to

 

27



--------------------------------------------------------------------------------

comply with the covenants and agreements contained herein, or(ii) the inaccuracy
of any representations made by such Indemnified Party herein.

8.3. Indemnification Procedure. Promptly after any Indemnified Party has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third Person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (a) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(b) if (i) the Indemnifying Party has failed to assume the defense or employ
counsel reasonably acceptable to the Indemnified Party or (ii) if the defendants
in any such action include both the Indemnified Party and the Indemnifying Party
and counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then the Indemnified Party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, and does not include any admission of
wrongdoing or malfeasance by, the Indemnified Party.

9. Miscellaneous.

9.1. Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investors, as
applicable;

 

28



--------------------------------------------------------------------------------

provided, however, that an Investor may assign its rights and delegate its
duties hereunder in whole or in part to an Affiliate without the prior written
consent of the Company or the other Investors, provided such assignee agrees in
writing to be bound by the provisions hereof that apply to Investors. The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties. Without limiting
the generality of the foregoing, in the event that the Company is a party to a
merger, consolidation, share exchange or similar business combination
transaction in which the Common Stock is converted into the equity securities of
another Person, from and after the effective time of such transaction, such
Person shall, by virtue of such transaction, be deemed to have assumed the
obligations of the Company hereunder, the term “Company” shall be deemed to
refer to such Person and the term “Shares” shall be deemed to refer to the
securities received by the Investors in connection with such transaction.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective permitted successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

9.2. Counterparts; Faxes; E-mail. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or e-mail, which shall be deemed an original.

9.3. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.4. Notices. All notices and other communications under this Agreement must be
in writing and are deemed duly delivered when (a) delivered if delivered
personally or by nationally recognized overnight courier service (costs
prepaid), (b) sent by facsimile with confirmation of transmission by the
transmitting equipment (or, the first Business Day following such transmission
if the date of transmission is not a Business Day) or (c) received or rejected
by the addressee, if sent by United States of America certified or registered
mail, return receipt requested; in each case to the following addresses or
facsimile numbers and marked to the attention of the individual (by name or
title) designated below (or to such other address, facsimile number or
individual as a party may designate by notice to the other parties):

If to the Company:

MEI Pharma, Inc.

3611 Valley Centre Drive, Suite 500

San Diego, CA 92130

Attention: David M. Urso

With a copy (which will not constitute notice) to:

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Facsimile: (212) 309-6001

Attention: Steven A. Navarro

 

29



--------------------------------------------------------------------------------

If to the Investors:

to the addresses set forth on the signature pages hereto.

9.5. Expenses. The Company shall pay its costs and expenses in connection
herewith and the reasonable expenses incurred by affiliates of Vivo Capital and
CAM Capital, in an amount not to exceed $85,000 in the aggregate. The Company’s
obligation to pay such costs and expenses shall apply regardless of whether the
transactions contemplated hereby are consummated; it being understood that each
of the Company and each Investor has relied on the advice of its own respective
counsel. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the Units to
the Investors.

9.6. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and (a) prior to the Closing, Investors that
agreed to purchase a majority of the Units to be issued and sold pursuant to
this Agreement and (b) following the Closing, the Required Investors.
Notwithstanding the foregoing, this Agreement may not be amended and the
observance of any term of this Agreement may not be waived with respect to any
Investor without the written consent of such Investor unless such amendment or
waiver applies to all Investors in the same fashion. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon (i) prior to
Closing, each Investor and (ii) following the Closing, each holder of any Units
purchased under this Agreement at the time outstanding, and in each case, each
future holder of all such Units and the Company.

9.7. Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior written consent of the Company (in the case
of a release or announcement by the Investors) or the Investors (in the case of
a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. By 9:00 A.M. (New York City
time) on the Trading Day immediately following the date of this Agreement, the
Company shall issue a press release disclosing all material terms of
transactions contemplated by this Agreement (the “Press Release”). No later than
5:30 p.m. (New York City time) on the fourth Business Day following the date of
this Agreement, the Company will file a Current Report on Form 8-K (the “8-K”)
attaching the press release described in the foregoing sentence as well as
copies of the Transaction Documents. Notwithstanding the foregoing or anything
to the contrary in this Agreement, each Investor shall remain subject to the
obligations contained in any separate agreement with respect to the
non-disclosure or confidentiality of any information provided by the Company to
such Investor in connection with such Investor’s

 

30



--------------------------------------------------------------------------------

evaluation of the transactions contemplated hereby and acknowledges that the
federal securities laws prohibit the purchase or sale of securities while in
possession of material, nonpublic information.

9.8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.9. Entire Agreement. This Agreement, including the signature pages, Exhibits,
Appendices and the Disclosure Schedules, and the other Transaction Documents
constitute the entire agreement among the parties hereof with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.

9.10. Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof (other than Sections 5-1401 and 5-1402 of the General Obligations Law).
Each of the parties hereto irrevocably submits to the exclusive jurisdiction of
the courts of the State of New York located in New York County and the United
States District Court for the Southern District of New York for the purpose of
any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

9.12. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The

 

31



--------------------------------------------------------------------------------

decision of each Investor to purchase Units pursuant to the Transaction
Documents has been made by such Investor independently of any other Investor.
Nothing contained herein or in any Transaction Document, and no action taken by
any Investor pursuant thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no Investor will be acting as agent of such Investor in
connection with monitoring its investment in the Units or enforcing its rights
under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose.

[remainder of page intentionally left blank]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:      MEI PHARMA, INC.

   By:   

/s/ Daniel P. Gold

      Name: Daniel P. Gold       Title: President and Chief Executive Officer

[Signature Page to Securities Purchase Agreement]

 

33



--------------------------------------------------------------------------------

INVESTOR: VIVO OPPORTUNITY FUND, L.P.

  

 

By:  

/s/ Guarav Aggarwal

 

Name: Guarav Aggarwal

Title:   Managing Member, VIVO

OPPORTUNITY, LLC

            General Partner of VIVO

OPPORTUNITY FUND, L.P.

[Signature Page to Securities Purchase Agreement]

 

34



--------------------------------------------------------------------------------

INVESTOR: CDK Associates, L.L.C.

  

 

By:  

/s/ Karen Cross

 

Name:  Karen Cross

Title:    Treasurer

[Signature Page to Securities Purchase Agreement]

 

35



--------------------------------------------------------------------------------

INVESTOR: Third Street Holdings LLC

  

 

By:  

/s/ Karen Cross

 

Name: Karen Cross

Title:   CFO & COO of Investment Mgr.

[Signature Page to Securities Purchase Agreement]

 

36



--------------------------------------------------------------------------------

INVESTOR: Growth Equity Opportunities V,

LLC

        By:  

/s/ Louis S. Citron

     

Name: Louis S. Citron

Title: Chief Legal Officer

[Signature Page to Securities Purchase Agreement]

 

37



--------------------------------------------------------------------------------

INVESTOR: Amzak Health Investors,

LLC

        By:  

/s/ Anders Hove

     

Name: Anders Hove

Title: Manager

[Signature Page to Securities Purchase Agreement]

 

38



--------------------------------------------------------------------------------

INVESTOR: Biotechnology Value Fund, L.P.

      Biotechnology Value Fund II, L.P.

      Biotechnology Value Trading Fund

      OS, L.P.

      Investment 10, L.L.C.

      MSI BVF SPV L.L.C.

        By:  

/s/ Mark Lampert

     

Name: Mark Lampert

Title:    President BVF Inc., General

Partner BVF Partners L.P., Sole Member

BVF Partners OS, Ltd., General Partner

Biotechnology Value Fund, L.P.,

Biotechnology Value Fund II, L.P.,

Biotechnology Value Trading Fund OS,

L.P., Attorney-In-Fact Investment 10,

L.L.C. and MSI BVF SPV L.L.C.

[Signature Page to Securities Purchase Agreement]

 

39



--------------------------------------------------------------------------------

INVESTOR: Boxer Capital, LLC         By:  

/s/ Chris Fuglesang

     

Name: Chris Fuglesang

Title: Managing Director

[Signature Page to Securities Purchase Agreement]

 

40



--------------------------------------------------------------------------------

INVESTOR: MVA Investors, LLC         By:  

/s/ Chris Fuglesang

     

Name: Chris Fuglesang

Title: President

[Signature Page to Securities Purchase Agreement]

 

41



--------------------------------------------------------------------------------

INVESTOR: Perceptive Life Sciences Master

Fund LTD

        By:  

/s/ James H. Mannix

     

Name: James H. Mannix

Title: C.O.O.

[Signature Page to Securities Purchase Agreement]

 

42



--------------------------------------------------------------------------------

INVESTOR: Serrado Healthcare Fund LP         By:  

/s/ Stewart Hen

     

Name: Stewart Hen

Title: Managing Member

[Signature Page to Securities Purchase Agreement]

 

43



--------------------------------------------------------------------------------

INVESTOR: SIO Partners, LP         By:  

/s/ Michael Castor

     

Name: Michael Castor

Title: Managing Member of the

Investment Manager

[Signature Page to Securities Purchase Agreement]

 

44



--------------------------------------------------------------------------------

INVESTOR: SIO Partners Master Fund, LP         By:  

/s/ Michael Castor

     

Name: Michael Castor

Title: Managing Member of the

Investment Manager

[Signature Page to Securities Purchase Agreement]

 

45



--------------------------------------------------------------------------------

INVESTOR: Compass MAV LLC         By:  

/s/ Michael Castor

     

Name: Michael Castor

Title: Managing Member of the

Investment Manager

[Signature Page to Securities Purchase Agreement]

 

46



--------------------------------------------------------------------------------

INVESTOR: Compass Offshore MAV LTD         By:  

/s/ Michael Castor

     

Name: Michael Castor

Title: Managing Member of the

Investment Manager

[Signature Page to Securities Purchase Agreement]

 

47



--------------------------------------------------------------------------------

INVESTOR: Acuta Capital Fund, LP         By:  

/s/ Manfred Yu

     

Name: Manfred Yu

Title: Chief Operating Officer of the

General Partner

[Signature Page to Securities Purchase Agreement]

 

48



--------------------------------------------------------------------------------

INVESTOR: Acuta Opportunity Fund, LP         By:  

/s/ Manfred Yu

     

Name: Manfred Yu

Title: Chief Operating Officer of the

General Partner

[Signature Page to Securities Purchase Agreement]

 

49



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Investors

 

Investor Name and Address

   Number of Units
to be Purchased      Unit Shares      Warrant
Shares      Aggregate Purchase
Price of Units  

Vivo Opportunity Fund, L.P.

     6,600,660        6,600,660        3,300,330      $ 14,999,999.85  

CDK Associates, L.L.C.

     4,242,024        4,242,024        2,121,012      $ 9,639,999.54  

Third Street Holdings LLC

     158,415        158,415        79,207      $ 359,998.09  

Growth Equity Opportunities V, LLC

     5,720,572        5,720,572        2,860,286      $ 12,999,999.87  

Amzak Health Investors, LLC

     2,420,242        2,420,242        1,210,121      $ 5,499,999.95  

Biotechnology Value Fund, L.P.

     1,485,652        1,485,652        742,826      $ 3,376,144.17  

Biotechnology Value Fund II, L.P.

     1,041,415        1,041,415        520,707      $ 2,366,615.59  

Biotechnology Value Trading Fund OS, L.P.

     248,148        248,148        124,074      $ 563,916.33  

Investment 10, L.L.C.

     129,115        129,115        64,557      $ 293,413.84  

MSI BVF SPV L.L.C.

     175,978        175,978        87,989      $ 399,910.01  

Boxer Capital, LLC

     2,913,091        2,913,091        1,456,545      $ 6,619,999.30  

MVA Investors, LLC

     167,216        167,216        83,608      $ 379,998.36  

 

50



--------------------------------------------------------------------------------

Perceptive Life Sciences Master Fund LTD

     4,400,440        4,400,440        2,200,220      $ 9,999,999.90  

Serrado Healthcare Fund LP

     1,100,110        1,100,110        550,055      $ 2,499,999.98  

Sio Partners, LP

     463,630        463,630        231,815      $ 1,053,599.18  

Sio Partners Master Fund, LP

     270,759        270,759        135,379      $ 615,299.83  

Compass MAV LLC

     362,640        362,640        181,320      $ 824,099.40  

Compass Offshore MAV LTD

     223,102        223,102        111,551      $ 506,999.30  

Acuta Capital Fund, LP

     695,269        695,269        347,634      $ 1,579,998.81  

Acuta Opportunity Fund, LP

     184,818        184,818        92,409      $ 419,998.91     

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL

     33,003,296        33,003,296        16,501,645      $ 74,999,990.21     

 

 

    

 

 

    

 

 

    

 

 

 

 

51



--------------------------------------------------------------------------------

EXHIBIT B

Form of Warrant

 

52



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

COMMON STOCK PURCHASE WARRANT

MEI PHARMA, INC.

 

Warrant Shares: [•]    Initial Exercise Date: May 16, 2018    Issue Date:
May 16, 2018

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, [•] or its assigns (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after May 16, 2018 (the “Initial Exercise Date”) and on or
prior to 6:30 p.m., New York City time, on May 16, 2023 (the “Termination Date”)
but not thereafter, to subscribe for and purchase from MEI Pharma, Inc., a
Delaware corporation, up to [•] shares (as adjusted from time to time as
provided in Section 3) of common stock, par value $0.00000002 per share, of the
Company (the “Common Stock”) (each such share, a “Warrant Share” and all such
shares, the “Warrant Shares”). The purchase price of one share of Common Stock
under this Warrant shall be equal to the Exercise Price, as defined in
Section 2(b).

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Securities Purchase Agreement
(as amended from time to time, the “Purchase Agreement”), dated as of May 11,
2018, among the Company and the purchasers signatory thereto.

Section 2. Exercise.

a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by delivery to the
Company (or such other office or agency that the Company may designate by notice
in writing to the registered Holder at the address of the Holder appearing on
the books of the Company) of a duly executed facsimile copy or PDF copy
submitted by electronic (or e-mail attachment) of the Notice of Exercise in the
form annexed hereto. Within the earlier of (i) two (2) Trading Days and (ii) the
number of Trading Days comprising the Standard Settlement Period (as defined in
Section 2(d)(i) herein) following the date of exercise as aforesaid, the Holder
shall deliver the aggregate Exercise Price for the shares specified in the
applicable Notice of Exercise by wire transfer or cashier’s check drawn on a
United States bank unless the cashless exercise procedure specified in
Section 2(c) below is specified in the applicable Notice of Exercise. No
ink-original Notice of Exercise shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of Exercise
form be required. Notwithstanding anything herein to the contrary, the Holder
shall not be required to physically surrender this Warrant to the Company until
the Holder has purchased all of the Warrant Shares available hereunder and the
Warrant has been exercised in full, in which case, the Holder shall surrender
this Warrant to the Company for cancellation within two (2) Trading Days of the
date the final Notice of Exercise is delivered to the Company. Partial exercises
of this Warrant resulting in purchases of a portion of the total number of
Warrant Shares available hereunder shall have the effect of lowering the
outstanding number of Warrant Shares purchasable hereunder in an

 

53



--------------------------------------------------------------------------------

amount equal to the applicable number of Warrant Shares purchased. The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases. The Company shall deliver any
objection to any Notice of Exercise within one (1) Business Day of receipt of
such notice. The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Warrant Shares hereunder, the number
of Warrant Shares available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.

b) Exercise Price. The exercise price per share of Common Stock under this
Warrant shall be $2.54, subject to adjustment hereunder (the “Exercise Price”).

c) Cashless Exercise. On or after the Initial Exercise Date and on or before the
Termination Date, this Warrant may also be exercised, in whole or in part, at
such time by means of a “cashless exercise” in which the Holder shall be
entitled to receive a number of Warrant Shares equal to the quotient obtained by
dividing [(A-B) (X)] by (A), where:

 

  (A)    =    the last Closing Price immediately preceding the time of delivery
of the Notice of Exercise giving rise to the applicable “cashless exercise”, as
set forth in the applicable Notice of Exercise (to clarify, the “last Closing
Price” such that, in the event that this Warrant is exercised at a time that the
Trading Market is open, the prior Trading Day’s Closing Price shall be used in
this calculation);   (B)    =    the Exercise Price of this Warrant, as adjusted
hereunder; and   (X)    =    the number of Warrant Shares that would be issuable
upon exercise of this Warrant in accordance with the terms of this Warrant if
such exercise were by means of a cash exercise rather than a cashless exercise.

If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the characteristics of the Warrants being
exercised, and the holding period of the Warrant Shares being issued may be
tacked on to the holding period of this Warrant. The Company agrees not to take
any position contrary to this Section 2(c). In no event will the Holder be
required to pay any exercise price for the Warrant in the event the Holder has
elected to make a net exercise of the Warrant. For the avoidance of doubt, under
no circumstances shall the Company be required to settle any exercises of this
Warrant by cash payment or to otherwise “net cash settle” this Warrant.

“Closing Price” means, for any date, the closing trading price determined by the
first of the following clauses that applies: (a) if the Company’s Common Stock
is then listed or quoted on a Trading Market, the closing trading price, (b) if
OTCQB or OTCQX is not a Trading Market, the closing trading price on OTCQB or
OTCQX as applicable, (c) if the Common Stock is not then listed or quoted for
trading on OTCQB or OTCQX and if prices for the Common Stock are then reported
in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
closing trading price so reported, or (d) in all other cases, the fair market
value of the Common Stock as determined by an independent appraiser selected in
good faith by the Purchasers of a majority in interest of the Securities then
outstanding and reasonably acceptable to the Company, the fees and expenses of
which shall be paid by the Company.

“Eligible Market” means any of the NYSE American, The NASDAQ Capital Market, The
NASDAQ Global Market, The NASDAQ Global Select Market, or the New York Stock
Exchange (or any successors to any of the foregoing).

“Trading Market” means the OTC Bulletin Board or any Eligible Market, or any
national securities exchange, market or trading or quotation facility on which
the Common Stock is then listed or quoted.

Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2(c).

 

54



--------------------------------------------------------------------------------

d) Mechanics of Exercise.

i. Delivery of Warrant Shares Upon Exercise. Warrant Shares purchased hereunder
shall be transmitted by the Transfer Agent to the Holder by crediting the
account of the Holder’s or its designee’s balance account with The Depository
Trust Company through its Deposit or Withdrawal at Custodian system (“DWAC”) if
the Company is then a participant in such system and either (A) there is an
effective registration statement permitting the issuance of the Warrant Shares
to or resale of the Warrant Shares by the Holder or (B) the Warrant Shares are
eligible for resale by the Holder without volume or manner-of-sale limitations
pursuant to Rule 144, and otherwise by physical delivery of a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of Warrant Shares to which the Holder is entitled
pursuant to such exercise to the address specified by the Holder in the Notice
of Exercise by the date that is the earlier of (i) two (2) Trading Days and
(ii) the number of Trading Days comprising the Standard Settlement Period after
the delivery to the Company of the Notice of Exercise (such date, the “Warrant
Share Delivery Date”).

Upon delivery of the Notice of Exercise, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
of delivery of the Warrant Shares, provided that payment of the aggregate
Exercise Price (other than in the case of a cashless exercise) is received
within the earlier of (i) two (2) Trading Days and (ii) the number of Trading
Days comprising the Standard Settlement Period following delivery of the Notice
of Exercise. The Company agrees to maintain a transfer agent that is a
participant in the FAST program so long as this Warrant remains outstanding and
exercisable. As used herein, “Standard Settlement Period” means the standard
settlement period, expressed in a number of Trading Days, on the Company’s
primary Trading Market with respect to the Common Stock as in effect on the date
of delivery of the Notice of Exercise.

ii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the Warrant
Shares, deliver to the Holder a new Warrant evidencing the rights of the Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

iii. Rescission Rights. If the Company fails to cause the Transfer Agent to
transmit to the Holder the Warrant Shares pursuant to Section 2(d)(i) by the
Warrant Share Delivery Date, then the Holder will have the right to rescind such
exercise.

iv. Compensation for Buy-In on Failure to Timely Deliver Warrant Shares Upon
Exercise. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder the Warrant
Shares in accordance with the provisions of Section 2(d)(i) above pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, Common Stock
to deliver in satisfaction of a sale by the Holder of the Warrant Shares which
the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Company shall (A) pay in cash to the Holder the amount, if any, by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
Common Stock so purchased exceeds (y) the amount obtained by multiplying (1) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed, and (B) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder. For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the

 

55



--------------------------------------------------------------------------------

Company’s failure to timely deliver Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

v. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

vi. Charges, Taxes and Expenses. Issuance of Warrant Shares shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such Warrant Shares, all of which taxes
and expenses shall be paid by the Company, and such Warrant Shares shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event that Warrant Shares are to be
issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto. The Company shall pay all Transfer Agent fees required for
same-day processing of any Notice of Exercise and all fees to the Depository
Trust Company (or another established clearing corporation performing similar
functions) required for same-day electronic delivery of the Warrant Shares.

vii. Closing of Books. The Company will not close its shareholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

e) Holder’s Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, pursuant to Section 2 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder’s Affiliates, and any
other Persons acting as a group together with the Holder or any of the Holder’s
Affiliates (such Persons, “Attribution Parties”)), would beneficially own in
excess of the Beneficial Ownership Limitation (as defined below). For purposes
of the foregoing sentence, the number of shares of Common Stock beneficially
owned by the Holder and its Affiliates and Attribution Parties shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, unexercised portion of this Warrant beneficially owned by the Holder
or any of its Affiliates or Attribution Parties, and (ii) exercise or conversion
of the unexercised or unconverted portion of any other securities of the Company
(including any preferred stock) beneficially owned by the Holder or any of its
Affiliates or Attribution Parties that, in the case of both (i) and (ii), are
subject to a limitation on conversion or exercise similar to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this Section 2(e), beneficial ownership and determination as to any group status
as contemplated above shall be determined in accordance with Section 13(d) of
the Exchange Act and the rules and regulations promulgated thereunder, it being
acknowledged by the Holder that the Company is not representing to the Holder
that such calculation is in compliance with Section 13(d) of the Exchange Act
and the Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 2(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates and Attribution Parties) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates and Attribution Parties) and of which portion of
this Warrant is exercisable, in each case subject to the Beneficial Ownership
Limitation, and the Company shall have no obligation to verify or confirm the
accuracy of such determination. For purposes of this Section 2(e), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of shares of outstanding Common Stock as reflected in (A) the
Company’s most recent periodic or annual report filed with the Commission, as
the case may be, (B) a more recent public announcement by the Company or (C) any
other notice by the Company or the Transfer Agent setting forth the number of
shares of Common Stock outstanding. Upon the written or oral request of a
Holder, the Company shall within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder or its

 

56



--------------------------------------------------------------------------------

Affiliates or Attribution Parties since the date as of which such number of
outstanding shares of Common Stock was reported. This provision shall not
restrict the number of shares of Common Stock which a Holder may receive or
beneficially own in order to determine the amount of securities or other
consideration that such Holder may receive in the event of a Fundamental
Transaction as contemplated in this Warrant.

The “Beneficial Ownership Limitation” shall initially be [9.99]1% of the number
of shares of the Common Stock outstanding immediately after giving effect to the
issuance of Common Stock issuable upon exercise of this Warrant. Any purported
delivery to any Holder or the Attribution Parties of a number of shares of
Common Stock or any other security upon exercise of the Warrants shall be void
and have no effect to the extent, but only to the extent, that before or after
such delivery, the Holder and the Attribution Parties would have Beneficial
Ownership of Common Stock or any other such class in excess of the Beneficial
Ownership Limitation. The Holder, upon notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section 2(e) to
an amount not to exceed 9.99% of the number of shares of Common Stock
outstanding immediately after giving effect to the issuance of Common Stock upon
exercise of this Warrant (the “Maximum Percentage”). Any increase or decrease in
the Beneficial Ownership Limitation will not be effective until the 61st day
after such notice is delivered to the Company. The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 2(e) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

Notwithstanding the foregoing, a Holder who opted out of the exercise limitation
described in this Section 2(e) at the time the Purchase Agreement was entered
into shall be permitted to increase the Beneficial Ownership Limitation above
the Maximum Percentage, provided that the Beneficial Ownership Limitation shall
in no event exceed 19.999% of the number of shares of Common Stock outstanding
immediately after giving effect to the issuance of Common Stock upon exercise of
this Warrant held by the Holder.

Section 3. Certain Adjustments.

a) Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on its Common Stock or any other equity or equity equivalent
securities payable in Common Stock (which, for avoidance of doubt, shall not
include any Common Stock issued by the Company upon exercise of this Warrant),
(ii) subdivides outstanding Common Stock into a larger number of shares,
(iii) combines (including by way of reverse stock split) outstanding Common
Stock into a smaller number of shares or (iv) issues by reclassification of
Common Stock any shares of capital stock of the Company, then in each case the
Exercise Price shall be multiplied by a fraction of which the numerator shall be
the number of shares of Common Stock (excluding treasury shares, if any)
outstanding immediately before such event and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event,
and the number of shares issuable upon exercise of this Warrant shall be
proportionately adjusted such that the aggregate Exercise Price of this Warrant
shall remain unchanged. Any adjustment made pursuant to this Section 3(a) shall
become effective immediately after the record date for the determination of
shareholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

b) Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 3(a) above, if at any time the Company grants, issues or sells any
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of Common Stock (the “Purchase Rights”), then the
Holder will be entitled to acquire, upon the terms applicable to such Purchase
Rights, the aggregate Purchase Rights which the Holder could have acquired if
the Holder had held the number of shares of Common Stock acquirable upon
complete exercise of this Warrant (without regard to any limitations on exercise
hereof, including without limitation, the Beneficial Ownership Limitation)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights (provided, however, to the extent that the
Holder’s right to participate in any such Purchase Right would result in the
Holder exceeding the Beneficial Ownership

 

1 

NTD – To be determined once syndicate allocations are finalized.

 

57



--------------------------------------------------------------------------------

Limitation, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such Common Stock as a
result of such Purchase Right to such extent) and such Purchase Right to such
extent shall be held in abeyance for the Holder until such time, if ever, as its
right thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).

c) Pro Rata Distributions. During such time as this Warrant is outstanding, if
the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of its Common Stock, by way
of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date of which a record
is taken for such Distribution, or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder’s right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any Common Stock as a result of such Distribution to
such extent) and the portion of such Distribution shall be held in abeyance for
the benefit of the Holder until such time, if ever, as its right thereto would
not result in the Holder exceeding the Beneficial Ownership Limitation). To the
extent that this Warrant has not been partially or completely exercised at the
time of such Distribution, such portion of the Distribution shall be held in
abeyance for the benefit of the Holder until the Holder has exercised this
Warrant.

d) Treatment Upon a Fundamental Transaction. The Company shall not enter into or
be party to a Fundamental Transaction unless (i) if the successor entity is a
publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market, the successor entity assumes in writing all of
the obligations of the Company under this Warrant pursuant to written agreements
in form and substance reasonably satisfactory to the Holder, including
agreements to deliver to each Holder of Warrants in exchange for such Warrants a
written instrument issued by the successor entity substantially similar in form
and substance to this Warrant, including, without limitation, an adjusted
exercise price equal to the value for the shares of Common Stock reflected by
the terms of such Fundamental Transaction, and exercisable for a corresponding
number of shares of capital stock equivalent to the shares of Common Stock
acquirable and receivable upon exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and satisfactory to the Holder and (ii) if the successor entity is
not a publicly traded corporation whose common stock is quoted on or listed for
trading on an Eligible Market, the successor entity assumes in writing all of
the obligations of the Company under this Warrant pursuant to written agreements
in form and substance reasonably satisfactory to the Holder, including
agreements to deliver to each holder of Warrants in exchange for such Warrants a
written instrument issued by the successor entity substantially similar in form
and substance to this Warrant exercisable for the consideration that would have
been issuable in the Fundamental Transaction in respect of the Warrant Shares
had this Warrant been exercised immediately prior to the consummation of the
Fundamental Transaction. The provisions of this Section 3(d) shall apply
similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations on the exercise of this Warrant.
Notwithstanding the foregoing, in the event of a Fundamental Transaction, at the
request of the Holder delivered before the 30th day after such Fundamental
Transaction, the Company (or the successor entity) shall purchase this Warrant
from the Holder by paying to the Holder, within five (5) Business Days after
such request (or, if later, on the effective date of the Fundamental
Transaction), cash in an amount equal to the Black Scholes Value of the
remaining unexercised portion of this Warrant on the date of such Fundamental
Transaction.

“Black Scholes Value” means the value of this Warrant based on the Black and
Scholes Option Pricing Model obtained from the “OV” function on Bloomberg, L.P.
determined as of the day immediately following the public announcement of the
applicable Fundamental Transaction and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of this Warrant as of such date of request and (ii) an expected volatility equal
to 70%.

 

58



--------------------------------------------------------------------------------

“Fundamental Transaction” means any of the following: (i) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which all or substantially all of the holders of Common Stock are permitted
to tender or exchange their shares for other securities, cash or property;
(ii) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (other than
as a result of a subdivision or combination of shares of Common Stock covered by
Section 3(a) above); (iii) any sale, lease, license, transfer, conveyance or
other disposition of all or substantially all of the assets of the Company, in
one or a series of related transactions; (iv) any reorganization, consolidation,
merger, demerger or sale of shares of the Company (including, without
limitation, a public tender offer for the shares in the Company) where the
holders of the Company’s outstanding shares as of immediately before the
transaction (or series of related transactions) beneficially own less than a
majority by voting powers of the outstanding shares of the surviving or
successor entity as of immediately after the transaction; (v) a takeover offer
pursuant to which all of the securities or shares in the Company become vested
in a third party; or (vi) the acquisition by any “person” (together with his,
her or its Affiliates) or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act) acquires, directly or indirectly, the beneficial
ownership (as such term is defined in Rule 13d-3 promulgated under the Exchange
Act) of outstanding shares of capital stock and/or other equity securities of
the Company, in a single transaction or series of related transactions
(including, without limitation, one or more tender offers or exchange offers),
representing at least 50% of the voting power of or economic interests in the
then outstanding shares of capital stock of the Company.

e) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

f) Notice to Holder.

i. Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly deliver
to the Holder by facsimile or email a notice setting forth the Exercise Price
after such adjustment and any resulting adjustment to the number of Warrant
Shares and setting forth a brief statement of the facts requiring such
adjustment.

ii. Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on its Common Stock,
(B) the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any shareholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
delivered by facsimile or email to the Holder at its last facsimile number or
email address as it shall appear upon the Warrant Register of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange; provided that the failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice. To the extent that any notice provided
in this Warrant constitutes, or contains, material, non-public information
regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Report on
Form 6-K. The Holder shall remain entitled to exercise this Warrant during the
period commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.

 

59



--------------------------------------------------------------------------------

Section 4. Transfer of Warrant.

a) Transferability. Subject to the Holder’s appropriate compliance with the
restrictive legend on this Warrant and the transfer restrictions set forth
herein and in the Purchase Agreement, this Warrant and all rights hereunder
(including, without limitation, any registration rights) are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company or its designated agent, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. Notwithstanding anything herein to
the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company unless the Holder has assigned this Warrant in full, in
which case, the Holder shall surrender this Warrant to the Company within two
(2) Trading Days of the date the Holder delivers an assignment form to the
Company assigning this Warrant full. The Warrant, if properly assigned in
accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the Issue Date and shall be identical with this Warrant except as to
the number of Warrant Shares issuable pursuant thereto.

c) Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time. The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

d) Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

Section 5. Miscellaneous.

a) No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a shareholder of the
Company prior to the exercise hereof as set forth in Section 2(d)(i), except as
expressly set forth in Section 3.

b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

 

60



--------------------------------------------------------------------------------

c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

d) Authorized Shares.

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued shares of Common Stock a
sufficient number of shares of Common Stock to provide for the issuance of the
Warrant Shares upon the exercise of any purchase rights under this Warrant. The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of issuing the
necessary Warrant Shares upon the exercise of the purchase rights under this
Warrant. The Company will take all such reasonable action as may be necessary to
assure that such Warrant Shares may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of the
Trading Market upon which the Common Stock may be listed. The Company covenants
that all Warrant Shares which may be issued upon the exercise of the purchase
rights represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant and payment for such Warrant Shares in accordance
herewith, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

e) Jurisdiction. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to principles of conflict
of laws.

f) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered and the Holder does not utilize
cashless exercise, will have restrictions upon resale imposed by state and
federal securities laws.

g) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

h) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.

 

61



--------------------------------------------------------------------------------

i) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a shareholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

j) Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

k) Successors and Assigns. Subject to applicable securities laws and the
restrictions on transfer described herein and in the Purchase Agreement, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

l) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the holders of a majority of
the Warrant Shares underlying the then outstanding Warrants (disregarding for
this purpose any and all limitations of any kind on exercise of any
Warrants). Any amendment effected in the accordance with the foregoing shall be
binding on all Warrants and holders thereof.

m) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

n) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

MEI PHARMA, INC.

By:  

 

Name:  

 

Title:  

 

[Signature Page – Warrant]

 

63



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: MEI PHARMA, INC.

(1) The undersigned hereby elects to purchase [•] Warrant Shares of the Company
pursuant to the terms of the attached Warrant (only if exercised in full), and
tenders herewith payment of the Exercise Price in full, together with all
applicable transfer taxes, if any.

(2) The Holder intends that payment of the aggregate Exercise Price shall be
made as follows (check applicable box):

[ ] A Cash Exercise pursuant to subsection 2(b) with respect to [•] Warrant
Shares for an aggregate Exercise Price of $[•] (equal to $ [•] per Warrant
Share)

[ ] A Cashless Exercise pursuant to subsection 2(c) with respect to [•] Warrant
Shares through the cancellation of a number of Warrant Shares in accordance with
the formula set forth in subsection 2(c).

(3) Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

The Warrant Shares shall be delivered to the following DWAC Account Number: [•]

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

[SIGNATURE OF HOLDER]

Name of Investing Entity:

 

 

Signature of Authorized Signatory of Investing Entity:

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

Date:

 

64



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:   

 

   (Please Print) Address:   

 

   (Please Print) Phone Number:   

 

Email Address:   

 

Dated: ,    Holder’s Signature:                                          
                   Holder’s Address:                                          
                    

 

65



--------------------------------------------------------------------------------

EXHIBIT C

Form of Registration Rights Agreement

 

66



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 16, 2018 by and among MEI Pharma, Inc., a Delaware corporation (the
“Company”), and the “Investors” named in that certain Securities Purchase
Agreement, dated as of May 11, 2018 by and among the Company and the Investors
(the “Purchase Agreement”). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.

The parties hereby agree as follows:

1. Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
Registrable Securities.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

“Registrable Securities” means (i) the Shares and (ii) any other shares of
Common Stock issued as a dividend or other distribution with respect to, in
exchange for or in replacement of the Shares; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (and the Company
shall not be required to maintain the effectiveness of any, or file another,
Registration Statement hereunder with respect thereto) upon the first to occur
of (A) a Registration Statement with respect to the sale of such Registrable
Securities being declared effective by the SEC under the 1933 Act and such
Registrable Securities having been disposed of or transferred by the holder
thereof in accordance with such effective Registration Statement, (B) such
Registrable Securities having been previously sold or transferred in accordance
with Rule 144 (or another exemption from the registration requirements of the
1933 Act), (C) such securities becoming eligible for resale without volume or
manner-of-sale restrictions and without current public information requirements
pursuant to Rule 144 and (D) the third anniversary of the Closing Date.

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

67



--------------------------------------------------------------------------------

“Required Investors” means the Investors holding a majority of the Registrable
Securities outstanding from time to time.

“SEC” means the U.S. Securities and Exchange Commission.

2. Registration.

(a) Registration Statements.

(i) Promptly following the Closing Date but no later than fifteen (15) Business
Days after the Closing Date (the “Filing Deadline”), the Company shall prepare
and file with the SEC one Registration Statement covering the resale of all of
the Registrable Securities which, for the avoidance of doubt, may also register
the sale of primary securities. Such Registration Statement also shall cover, to
the extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. Upon request, such Registration Statement
(and each amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided in accordance with Section 3(c) to the
Investors prior to its filing or other submission. If a Registration Statement
covering the Registrable Securities is not filed with the SEC on or prior to the
fifth Business Day following the Filing Deadline, the Company will make pro rata
payments to each Investor, as liquidated damages and not as a penalty, in an
amount equal to 1% of the aggregate amount invested by such Investor for each
30-day period or pro rata for any portion thereof following the Filing Deadline
for which no Registration Statement is filed with respect to the Registrable
Securities. Such payments shall constitute the Investors’ exclusive monetary
remedy for such events, but shall not affect the right of the Investors to seek
injunctive relief. Such payments shall be made to each Investor in cash no later
than five (5) Business Days after the end of each 30-day period (the “Payment
Date”). Interest shall accrue at the rate of 5% per annum on any such liquidated
damages payments that shall not be paid by the Payment Date until such amount is
paid in full.

(ii) The Company shall take commercially reasonable efforts to register the
Registrable Securities on Form S-3 following the date such form is available for
use by the Company, provided that if at such time the Registration Statement is
on Form S-1, the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the SEC.

(b) Expenses. The Company will pay all expenses associated with each
Registration Statement, including, without limitation, filing and printing fees,
the Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws and listing fees, In no event shall the Company be responsible for any
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold. Except as provided in Section 6 hereof and except to the
extent provided for in the Transaction Documents, the Company shall not be
responsible for legal fees incurred

 

68



--------------------------------------------------------------------------------

by holders of Registrable Securities in connection with the performance of its
rights and obligations under the Transaction Documents.

(c) Effectiveness. The Company shall use commercially reasonable efforts to have
the Registration Statements declared effective as soon as practicable. The
Company shall notify the Investors by facsimile or e-mail as promptly as
practicable, and in any event, within forty-eight (48) hours, after any
Registration Statement is declared effective and shall simultaneously provide
the Investors with access to a copy of any related Prospectus to be used in
connection with the sale or other disposition of the securities covered thereby.
Subject to Section 2(d), if (A) a Registration Statement covering the
Registrable Securities is not declared effective by the SEC prior to the earlier
of (i) ten (10) Business Days after the SEC informs the Company that no review
of such Registration Statement will be made or that the SEC has no further
comments on such Registration Statement and (ii) the 60th day after the initial
filing of the Registration Statement (or the 90th day if the SEC reviews such
Registration Statement) (the “Effectiveness Deadline”), or (B) after a
Registration Statement has been declared effective by the SEC, sales cannot be
made pursuant to such Registration Statement for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update such
Registration Statement), if the Registration Statement is on Form S-1, for a
period of twenty (20) days following the date on which the Company files a
post-effective amendment to incorporate the Company’s Annual Report on Form 10-K
(a “Maintenance Failure”), then the Company will make pro rata payments to each
Investor then holding Registrable Securities, as liquidated damages and not as a
penalty, in an amount equal to 1% of the aggregate amount invested by such
Investor for each 30-day period or pro rata for any portion thereof following
the date by which such Registration Statement should have been effective (the
“Blackout Period”). Such payments shall constitute the Investors’ exclusive
monetary remedy for such events, but shall not affect the right of the Investors
to seek injunctive relief. The amounts payable as liquidated damages pursuant to
this paragraph shall be paid no later than five (5) Business Days after each
such 30-day period following the commencement of the Blackout Period until the
termination of the Blackout Period (the “Blackout Period Payment Date”). Such
payments shall be made to each Investor in cash. Interest shall accrue at the
rate of 5% per annum on any such liquidated damages payments that shall not be
paid by the Blackout Payment Date until such amount is paid in full.

(d) Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter,” the Company shall (i) promptly notify each holder of
Registrable Securities thereof and (ii) make commercially reasonable efforts to
persuade the SEC that the offering contemplated by such Registration Statement
is a valid secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and that none of the Investors is an
“underwriter.” The Investors shall have the right to select one legal counsel
designated by the holders of a majority of the Registrable Securities to review
any registration or matters pursuant to this Section 2(d) and to comment on any
written submission made to the SEC with respect thereto. No such written
submission with respect to this matter shall be made to the SEC to which the
Investors’ counsel reasonably objects. In the event that, despite the Company’s
commercially reasonable efforts and compliance with the terms of this
Section 2(d), the SEC refuses to alter its position, the Company shall
(i) remove from such

 

69



--------------------------------------------------------------------------------

Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name any Investor as an “underwriter” in such Registration Statement without the
prior written consent of such Investor. Any cut-back imposed on the Investors
pursuant to this Section 2(d) shall be allocated among the Investors on a pro
rata basis and shall be applied first to any of the Registrable Securities of
such Investor as such Investor shall designate, unless the SEC Restrictions
otherwise require or provide or the Investors otherwise agree. No liquidated
damages shall accrue as to any Cut Back Shares until such date as the Company is
able to effect the registration of such Cut Back Shares in accordance with any
SEC Restrictions applicable to such Cut Back Shares (such date, the “Restriction
Termination Date”). In furtherance of the foregoing, each Investor shall provide
the Company with prompt written notice of its sale of substantially all of the
Registrable Securities under such Registration Statement such that the Company
will be able to file one or more additional Registration Statements covering the
Cut Back Shares. From and after the Restriction Termination Date applicable to
any Cut Back Shares, all of the provisions of this Section 2 (including the
Company’s obligations with respect to the filing of a Registration Statement and
its obligations to use commercially reasonable efforts to have such Registration
Statement declared effective within the time periods set forth herein and the
liquidated damages provisions relating thereto) shall again be applicable to
such Cut Back Shares; provided, however, that (i) the Filing Deadline for such
Registration Statement including such Cut Back Shares shall be ten (10) Business
Days after such Restriction Termination Date, and (ii) the date by which the
Company is required to obtain effectiveness with respect to such Cut Back Shares
shall be the 60th day immediately after the Restriction Termination Date (or the
90th day if the SEC reviews such Registration Statement).

(e) Other Limitations. Notwithstanding any other provision herein or in the
Purchase Agreement, (i) the Filing Deadline and each Effectiveness Deadline for
a Registration Statement shall be extended and any Maintenance Failure shall be
automatically waived by no action of the Investors, in each case, without
default by or liquidated damages payable by the Company hereunder in the event
that the Company’s failure to make such filing or obtain such effectiveness or a
Maintenance Failure results from the failure of an Investor to timely provide
the Company with information requested by the Company and necessary to complete
a Registration Statement in accordance with the requirements of the 1933 Act (in
which case any such deadline would be extended, and a Maintenance Failure
waived, with respect to all Registrable Securities until such time as the
Investor provides such requested information) and (ii) in no event shall the
aggregate amount of liquidated damages (or interest thereon) paid hereunder
exceed, in the aggregate, 8% of the aggregate purchase price of the Shares paid
by the Investors under the Purchase Agreement.

3. Company Obligations. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

(a) use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective until such time as there
are no longer

 

70



--------------------------------------------------------------------------------

Registrable Securities (the “Effectiveness Period”) and advise the Investors
promptly in writing when the Effectiveness Period has expired;

(b) prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and the related Prospectus as may be necessary to
keep such Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

(c) permit, upon request, one counsel designated by the Investors to review each
Registration Statement and all amendments and supplements thereto prior to their
filing with the SEC;

(d) furnish to each Investor whose Registrable Securities are included in any
Registration Statement (i) promptly after the same is prepared and filed with
the SEC, if requested by the Investor, one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Investor may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Investor (it being understood and
agreed that such documents, or access thereto, may be provided electronically);

(e) use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;

(f) prior to any public offering of Registrable Securities, use commercially
reasonable efforts to assist or cooperate with the Investors and their counsel
in connection with their registration or qualification of such Registrable
Securities for the offer and sale under the securities or blue sky laws of such
jurisdictions reasonably requested by the Investors; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;

(g) use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on the NASDAQ Capital Market
(or the primary securities exchange, interdealer quotation system or other
market on which the Common Stock then listed);

(h) promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of

 

71



--------------------------------------------------------------------------------

which, the Prospectus includes an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing, and promptly prepare, file with the SEC and furnish to such holder a
supplement to or an amendment of such Prospectus as may be necessary so that
such Prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

(i) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Investors in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Investors are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and

(j) with a view to making available to the Investors the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investors to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as
there are no longer Registrable Securities; (ii) file with the SEC in a timely
manner all reports and other documents required of the Company under the 1934
Act; and (iii) furnish electronically to each Investor upon request, as long as
such Investor owns any Registrable Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the 1934 Act,
(B) a copy of or electronic access to the Company’s most recent Annual Report on
Form 10-K or Quarterly Report on Form 10-Q, and (C) such other information as
may be reasonably requested in order to avail such Investor of any rule or
regulation of the SEC that permits the selling of any such Registrable
Securities without registration.

4. Due Diligence Review; Information. If any Investor is required under
applicable securities laws to be described in a Registration Statement as an
“underwriter,” the Company shall, upon reasonable prior notice, make available,
during normal business hours, for inspection and review by the Investors,
advisors to and representatives of the Investors (who may or may not be
affiliated with the Investors and who are reasonably acceptable to the Company)
(collectively, the “Inspectors”), all pertinent financial and other records, and
all other corporate documents and properties of the Company (collectively, the
“Records”) as may be reasonably necessary for the purpose of such review, and
cause the Company’s officers, directors and employees, within a reasonable time
period, to supply all such information reasonably requested by the Inspectors
(including, without limitation, in response to all questions and other inquiries
reasonably made or submitted by any of them), prior to and from time to time
after the filing and effectiveness of such Registration Statement for the sole
purpose of enabling such Investor and its accountants and attorneys to conduct
such due diligence solely for the purpose of establishing

 

72



--------------------------------------------------------------------------------

a due diligence defense to underwriter liability under the 1933 Act; provided,
however, that each Inspector shall agree to hold in strict confidence and shall
not make any disclosure (except to such Investor) or use of any Record or other
information which the Company determines in good faith to be confidential, and
of which determination the Inspectors are so notified, unless (a) the disclosure
of such Records is necessary to avoid or correct a misstatement or omission in
any Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or any other Transaction Document.
Each Investor agrees that it shall, upon learning that disclosure of such
Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Investor) shall be deemed to limit the Investors’ ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.

5. Obligations of the Investors.

(a) Each Investor shall execute and deliver a Selling Stockholder Questionnaire
prior to the Closing Date. Each Investor shall additionally furnish in writing
to the Company such other information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required to effect the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request. At
least five (5) Business Days prior to the first anticipated filing date of any
Registration Statement, the Company shall notify each Investor of the additional
information the Company requires from such Investor if such Investor elects to
have any of the Registrable Securities included in such Registration Statement
(the “Registration Information Notice”). An Investor shall provide such
information to the Company no later than three (3) Business Days following
receipt of a Registration Information Notice if such Investor elects to have any
of the Registrable Securities included in such Registration Statement. It is
agreed and understood that it shall be a condition precedent to the obligations
of the Company to complete the registration pursuant to this Agreement with
respect to the Registrable Securities of a particular Investor that (i) such
Investor furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities, and (ii) the
Investor execute such documents in connection with such registration as the
Company may reasonably request, including, without limitation, a waiver of its
registration

 

73



--------------------------------------------------------------------------------

rights hereunder to the extent an Investor elects not to have any of its
Registrable Securities included in a Registration Statement.

(b) Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c) Each Investor agrees that, upon receipt of any notice from the Company
of the happening of an event pursuant to Section 3(h) hereof, such Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement covering such Registrable Securities, until the Investor
is advised by the Company that such dispositions may again be made.

(d) Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement.

6. Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Investor and its officers, directors, partners, members, shareholders,
employees and agents, successors and assigns, and each other person, if any, who
controls such Investor within the meaning of the 1933 Act, against any losses,
claims, damages or liabilities, joint or several, to which they may become
subject under the 1933 Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
any Registration Statement, any preliminary Prospectus or final Prospectus, or
any amendment or supplement thereof or omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation or alleged violation by the Company of
the 1933 Act, the 1934 Act or any state securities law or any rule or regulation
thereunder, in connection with the performance of its obligations under this
Agreement; provided, however, that the Company will not be liable in any such
case if and to the extent that any such loss, claim, damage or liability arises
out of or is based upon (i) an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
such Investor in writing specifically for use in such Registration Statement or
Prospectus, (ii) the use by an Investor of an outdated or defective Prospectus
after the Company has notified such Investor in writing that such Prospectus is
outdated or defective or (iii) an Investor’s failure to send or give a copy of
the Prospectus or supplement (as then amended or supplemented), if required (and
not exempted) to the Persons asserting an untrue statement or omission or
alleged untrue statement or omission at or prior to the written confirmation of
the sale of Registrable Securities.

(b) Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within

 

74



--------------------------------------------------------------------------------

the meaning of the 1933 Act) against any losses, claims, damages, liabilities
and expense (including reasonable attorney fees) resulting from any untrue
statement of a material fact or any omission of a material fact required to be
stated in any Registration Statement or Prospectus or preliminary Prospectus or
amendment or supplement thereto or necessary to make the statements therein not
misleading, to the extent, but only to the extent, that such untrue statement or
omission is contained in any information regarding such Investor and furnished
in writing by such Investor to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto. In no
event shall the liability of an Investor be greater than the dollar amount of
the proceeds received by such Investor upon the sale of the Registrable
Securities included in such Registration Statement giving rise to such
indemnification obligation.

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (A) the indemnifying party
has agreed to pay such fees or expenses, (B) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (C) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which shall not be
unreasonably withheld or conditioned, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount

 

75



--------------------------------------------------------------------------------

than the dollar amount of the proceeds received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

7. Miscellaneous.

(a) Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Investors. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

(c) Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that (i) the Investor agrees in writing with the transferee or
assignee to assign such rights and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (A) the name and address of such transferee or assignee and
(B) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; (v) such transfer
shall have been made in accordance with the applicable requirements of the
Purchase Agreement and (vi) unless the transferee or assignee is an Affiliate
of, and after such transfer or assignment continues to be an Affiliate of, such
Investor, the amount of Registrable Securities transferred or assigned to such
transferee or assignee represents at least $5.0 million of Registrable
Securities (based on the then-current market price of the Common Stock).

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Investors, provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Investors in
connection with such transaction unless such securities are otherwise freely
tradable by the Investors after giving effect to such transaction.

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns

 

76



--------------------------------------------------------------------------------

of the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

(f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof (other
than sections 5-1401 and 5-1402 of the General Obligations Law). Each of the
parties hereto irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably

 

77



--------------------------------------------------------------------------------

waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

(l) No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Investors in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than the
Registrable Securities.    The Company shall not file any other registration
statements, other than any registration statements on Form S-4 or Form S-8 (each
as promulgated under the 1933 Act), prior to the date that a Registration
Statement is first declared effective by the SEC, provided that this Section
shall not prohibit the Company from filing amendments to registration statements
filed prior to the date of this Agreement.

(m) Piggy-Back Registrations. If, at any time during the Effectiveness Period,
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the 1933 Act of any of its equity securities, other than
on Form S-4 or Form S-8 (each as promulgated under the 1933 Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans, then
the Company shall deliver to each Investor a written notice of such
determination and, if within fifteen calendar (15) days after the date of the
delivery of such notice, any such Investor shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Investor requests to be registered; provided,
however, that the Company shall not be required to register any Registrable
Securities pursuant to this Section that are eligible for resale pursuant to
Rule 144 (without volume restrictions or current public information
requirements) promulgated by the SEC pursuant to the 1933 Act or that are the
subject of a then effective Registration Statement that is available for resales
or other dispositions by such Investor, provided, further, however, if the
registration so proposed by the Company involves an underwritten offering of the
securities so being registered for the account of the Company, to be distributed
by or through one or more underwriters, and the managing underwriter of such
underwritten offering shall advise the Company in writing that, in its opinion,
the distribution of all or a specified portion of the Registrable Securities
which the Holders have requested the Company to register concurrently with the
securities being distributed by such underwriters will materially and adversely
affect the distribution of such securities by such underwriters (such opinion to
state the reasons therefor), then the Company will promptly furnish each such
Holder of Registrable Securities with a copy of such opinion, and by providing
such written notice to each such Holder, such Holder may be denied the
registration of all or a specified portion of such Registrable Securities (in
case of such a denial as to a portion of such Registrable Securities, such
portion to be allocated pro rata among the Holders); provided, however, shares
to be registered by the Company for issuance by the Company shall have first
priority and each holder of Registrable Securities hereunder shall have second
priority.

[remainder of page intentionally left blank]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:   MEI PHARMA, INC.   By:  

 

    Name:     Title:

 

79



--------------------------------------------------------------------------------

INVESTOR:

 

By:  

 

  Name:   Title:

 

80



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

As of                     ,             

[Insert Name of Transfer Agent]

[Address]

[Address]

Attn:                                         

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of May
__, 2018 (the “Agreement”), by and among MEI Pharma, Inc., a Delaware
corporation (the “Company”), and the investors named on the signature pages
thereto (collectively, and including permitted transferees, the “Holders”),
pursuant to which the Company is issuing to the Holders separate units (the
“Units”), with each Unit consisting of (i) one share (“Share”) of the Company’s
common stock, par value $0.00000002 per share (the “Common Stock”), and (ii) one
warrant (“Warrant”), which is exercisable into 0.5 of a share of Common Stock.

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any:

(i) to issue certificates representing shares of Common Stock upon transfer or
resale of the Shares; and

(ii) to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time.

You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that either (1) a registration
statement covering resales of the Shares and the Warrant Shares has been
declared effective by the Securities and Exchange Commission (the “Commission”)
under the Securities Act of 1933, as amended (the “Securities Act”), or (2) the
Shares and the Warrant Shares have been sold in conformity with Rule 144 under
the Securities Act (“Rule 144”) or are eligible for sale under Rule 144, without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions and (b) if applicable, a copy of such registration
statement, then, unless otherwise required by law, within three (3) Trading Days
of your receipt of a notice of transfer, Shares or the Exercise Notice, you
shall issue the certificates representing the Shares and/or the Warrant Shares,
as the case may be, registered in the names of such Holders or transferees, as
the case may be, and such certificates shall not bear any legend restricting
transfer of the Shares or the Warrant Shares thereby and should not be subject
to any stop-transfer restriction; provided, however, that if such Shares and
Warrant Shares are not registered for resale under the Securities Act or able to
be sold under Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions, then the
certificates for such Shares and/or Warrant Shares shall bear the following
legend:

 

81



--------------------------------------------------------------------------------

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

  Very truly yours,   MEI PHARMA, INC.   By:   

 

 

    

Name:

 

  Title:   

 

Acknowledged and Agreed:

 

82



--------------------------------------------------------------------------------

[INSERT NAME OF TRANSFER AGENT]

By:  

 

Name:  

 

Title:  

 

Date:                                   ,             

 

83



--------------------------------------------------------------------------------

Exhibit E

FORM OF LOCK-UP AGREEMENT

                        ,             

Stifel Nicolaus & Company, Incorporated

One Montgomery Street, 37th Floor

San Francisco, CA 94104

Wells Fargo Securities, LLC

375 Park Avenue, 3rd Floor

New York, NY 10152

Re:     Private Placement of Securities

Ladies and Gentlemen:

The undersigned understands that Stifel Nicolaus & Company, Incorporated and
Wells Fargo Securities, LLC propose to act as the exclusive placement agents
(the “Placement Agents”), for MEI Pharma, Inc., a Delaware corporation (the
“Company”), in connection with a proposed private placement (the “Offering”) of
separable units (the “Units”), with each Unit comprising of one share (“Share”)
of common stock, par value $0.00000002 per share (the “Common Stock”) and a
warrant to purchase 0.5 of a share of Common Stock (“Warrant” and together with
the Shares, the “Securities”), of the Company.

In order to induce the Placement Agents to continue its efforts in connection
with the Offering, the undersigned hereby agrees that for a period (the “Lock-Up
Period”) of ninety (90) days following the date of effectiveness of the
registration statement registering the resale of the Shares and shares of Common
Stock issuable upon exercise of the Warrants filed by the Company with the
Securities and Exchange Commission in connection with such Offering, the
undersigned will not, without the prior written consent of each Placement Agent,
directly or indirectly, (1) offer, sell, contract to sell, pledge, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of any shares of the Common Stock, or any securities convertible into or
exercisable or exchangeable for the Common Stock (including, without limitation,
shares of Common Stock or any such securities which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations promulgated under the Securities Act of 1933, as the same may be
amended or supplemented from time to time (such shares or securities, the
“Beneficially Owned Shares”)); (2) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Beneficially Owned Shares, Common Stock, or any securities
convertible into or exchangeable for the Common Stock, regardless of whether any
such transaction described herein is to be settled by delivery of the Common
Stock or such other securities, or by delivery of cash or otherwise; (3) make
any demand for, or exercise any right with respect to, the registration of any
shares of the Beneficially Owned, Shares, Common Stock or any security
convertible into or exercisable of exchangeable for the Common Stock; or
(4) publicly announce any intention to do

 

84



--------------------------------------------------------------------------------

any of the foregoing; provided, however, that the obligations under this letter
agreement (the “Lock-Up Agreement”) shall not apply to any Securities acquired
in connection with the Offering.

Notwithstanding the foregoing, the restrictions set forth in clause (1) and
(2) above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with the prior written consent of each Placement
Agent or (iv) effected pursuant to any exchange of “underwater” options with the
Company, (b) the acquisition or exercise of an option or warrant to purchase
shares of Common Stock (or any securities convertible into or exercisable or
exchangeable for Common Stock), including the sale of a portion of stock to be
issued in connection with such exercise to finance a “cashless” exercise,
provided that any such shares issued upon exercise of such option or warrant (or
any securities convertible into or exercisable or exchangeable for Common Stock)
shall continue to be subject to the applicable provisions of this Lock-Up
Agreement, (c) the purchase or sale of the Company’s securities pursuant to a
plan, contract or instruction that satisfies all of the requirements of
Rule 10b5-1(c)(1)(i)(B) that was in effect prior to the date hereof, or (d) the
disposition of shares of Common Stock to satisfy any tax withholding obligations
upon the vesting of shares of restricted Common Stock held by the
undersigned. For purposes of this Lock-Up Agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin. None of the restrictions set forth in this Lock-Up Agreement shall apply
to Common Stock acquired in open market transactions. In addition, if the
undersigned is a partnership, limited liability company, trust, corporation or
similar entity, it may distribute the Common Stock or Beneficially Owned Shares
to its partners, members or stockholders; provided, however, that in each such
case, prior to any such transfer, each transferee shall execute a duplicate form
of this Lock-Up Agreement or execute an agreement, reasonably satisfactory to
the Placement Agents, pursuant to which each transferee shall agree to receive
and hold such Common Stock or Beneficially Owned Shares subject to the
provisions hereof, and there shall be no further transfer except in accordance
with the provisions hereof.

The foregoing restrictions are expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to or result in a sale or disposition of the Beneficially Owned
Shares or Common Stock even if such Beneficially Owned Shares or Common Stock
would be disposed of by someone other than the undersigned. Such prohibited
hedging or other transactions would include without limitation any short sale or
any purchase, sale or grant of any right (including without limitation any put
option or put equivalent position or call option or call equivalent position)
with respect to any of the Beneficially Owned Shares or Common Stock or with
respect to any security that includes, relates to, or derives any significant
part of its value from such Beneficially Owned Shares or Common Stock.

The undersigned hereby agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent against the transfer of
securities of the Company held by the

 

85



--------------------------------------------------------------------------------

undersigned during the Lock-Up Period (as may have been extended pursuant
hereto), except in compliance with this Lock-Up Agreement.

The undersigned understands that, if the Securities Purchase Agreement executed
by Purchasers in connection with the Offering does not become effective, or if
the Offering shall terminate or be terminated prior to payment for and delivery
of the Securities to be sold thereunder, or if the Purchase Agreement has not
been executed within thirty (30) days of the date hereof, this Lock-Up Agreement
shall be terminated and the undersigned shall be released from all obligations
under this Lock-Up Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. This Lock-Up Agreement
is irrevocable and all authority herein conferred or agreed to be conferred
shall survive the death or incapacity of the undersigned and any obligations of
the undersigned shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned. The undersigned agrees that Investors
of the Securities in the Offering shall be intended third-party beneficiaries of
the undersigned’s obligations under this Lock-Up Agreement.

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

 

Very truly yours,

Print Name:

 

 

Print Title:

 

 

Signature:

 

 

 

86



--------------------------------------------------------------------------------

APPENDIX I

INVESTOR QUESTIONNAIRE

To: MEI Pharma, Inc.

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of units, consisting of
one share of common stock and one warrant to purchase 0.5 of a share of common
stock (the “Securities”), of MEI Pharma, Inc., a Delaware corporation (the
“Corporation”). The Securities are being offered and sold by the Corporation
without registration under the Securities Act of 1933, as amended (the
“Securities Act”), and the securities laws of certain states, in reliance on the
exemptions contained in Section 4(a)(2) of the Securities Act and on Regulation
D promulgated thereunder and in reliance on similar exemptions under applicable
state laws. The Corporation must determine that a potential investor meets
certain suitability requirements before offering or selling the Securities to
such investor. The purpose of this Questionnaire is to assure the Corporation
that each investor will meet the applicable suitability requirements. The
information supplied by you will be used in determining whether you meet such
criteria, and reliance upon the private offering exemptions from registration is
based in part on the information herein supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. By signing this Questionnaire, you will be
authorizing the Corporation to provide a completed copy of this Questionnaire to
such parties as the Corporation deems appropriate in order to ensure that the
offer and sale of the Securities will not result in a violation of the
Securities Act or the securities laws of any state and that you otherwise
satisfy the suitability standards applicable to purchasers of the Securities.
All potential investors must answer all applicable questions and complete, date
and sign this Questionnaire. Please print or type your responses and attach
additional sheets of paper if necessary to complete your answers to any item.

PART A. BACKGROUND INFORMATION

Name of Beneficial Owner of the Securities:

Business Address:                                          
                                         
                                         
                                         

            (Number and Street)

City:                                              State:                 Zip
Code:                     

Telephone Number:                                          
                       

 

87



--------------------------------------------------------------------------------

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity: _________________________

State of formation: ______________    Approximate Date of formation:
__________________

Were you formed for the purpose of investing in the securities being offered?
Yes ☐    No ☐

If an individual:

Residence Address:

___________________________________________________________________

(Number and Street)

City: _________________    State: _____    Zip Code: ___________

Telephone Number: _______________________

Age: _________________    Citizenship: _________    Where registered to vote:
_______

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

Are you a director or executive officer of the Corporation?    Yes
☐                No ☐

Social Security or Taxpayer Identification No.: ________________

PART B. ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Corporation to offer and sell the Securities in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a purchaser of Securities of the Corporation.

 

☐    (1)    A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; ☐    (2)    A broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”);

 

88



--------------------------------------------------------------------------------

☐    (3)    An insurance company as defined in Section 2(a)(13) of the
Securities Act; ☐    (4)    An investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that act; ☐    (5)    A Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or
(d) of the Small Business Investment Act of 1958; ☐    (6)    A plan established
and maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of $5,000,000; ☐    (7)    An
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors; ☐    (8)    A private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940; ☐    (9)
   An organization described in Section 501(c)(3) of the Internal Revenue Code,
a corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the Securities, with total assets
in excess of $5,000,000; ☐    (10)    A trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Securities,
whose purchase is directed by a sophisticated person who has such knowledge and
experience in financial and business matters that such person is capable of
evaluating the merits and risks of investing in the Corporation; ☐    (11)    A
natural person whose individual net worth, or joint net worth with that person’s
spouse, at the time of his purchase exceeds $1,000,000 (exclusive of the value
of that person’s primary residence); ☐    (12)    A natural person who had an
individual income in excess of $200,000 in each of the two most recent years, or
joint income with that person’s spouse in excess of $300,000, in each of those
years, and has a reasonable expectation of reaching the same income level in the
current year; ☐    (13)    An executive officer or director of the Corporation;
☐    (14)    An entity in which all of the equity owners qualify under any of
the above subparagraphs. If the undersigned belongs to this investor category
only, list the equity

 

89



--------------------------------------------------------------------------------

      owners of the undersigned, and the investor category which each such
equity owner satisfies.

PART C. BAD ACTOR QUESTIONNAIRE

 

1. During the past ten years, have you been convicted of any felony or
misdemeanor that is related to any securities matter?

Yes ☐ (If yes, please continue to Question 1.a)

No ☐ (If no, please continue to Question 2)

 

  a) If your answer to Question 1 was “yes”, was the conviction related to:
(i) the purchase or sale of any security; (ii) the making of any false filing
with the Securities and Exchange Commission (the “SEC”); or (iii) the conduct of
an underwriter, broker, dealer, municipal securities dealer, investment adviser
or paid solicitor of purchasers of securities?

Yes ☐ No ☐

 

2. Are you subject to any court injunction or restraining order entered during
the past five years that is related to any securities matter?

Yes ☐ (If yes, please continue to Question 2.a)

No ☐ (If no, please continue to Question 3)

 

  a) If your answer to Question 2 was “yes”, does the court injunction or
restraining order currently restrain or enjoin you from engaging or continuing
to engage in any conduct or practice related to: (i) the purchase or sale of any
security; (ii) the making of any false filing with the SEC; or (iii) the conduct
of an underwriter, broker, dealer, municipal securities dealer, investment
adviser or paid solicitor of purchasers of securities?

Yes ☐ No ☐

 

3. Are you subject to any final order1 of any governmental commission,
authority, agency or officer2 related to any securities, insurance or banking
matter?

Yes ☐ (If yes, please continue to Question 3.a)

No ☐ (If no, please continue to Question 4)

a) If your answer to Question 3 was “yes”:

 

90



--------------------------------------------------------------------------------

  i) Does the order currently bar you from: (i) associating with an entity
regulated by such commission, authority, agency or officer; (ii) engaging in the
business of securities, insurance or banking; or (iii) engaging in savings
association or credit union activities?

Yes ☐ No ☐

 

  ii) Was the order (i) entered within the past ten years and (ii) based on a
violation    of any law or regulation that prohibits fraudulent, manipulative or
deceptive    conduct?

Yes ☐ No ☐

 

1 A “final order” is defined under Rule 501(g) as a written directive or
declaratory statement issued by a federal or state agency described in Rule
506(d)(1)(iii) under applicable statutory authority that provides for notice and
an opportunity for a hearing, and that constitutes a final disposition or action
by such federal or state agency.

 

2 You may limit your response to final orders of: (i) state securities
commissions (or state agencies/officers that perform a similar function); (ii)
state authorities that supervise or examine banks, savings associations or
credit unions; (iii) state insurance commissions (or state agencies/officers
that perform a similar function); (iv) federal banking agencies; (v) the U.S.
Commodity Futures Trading Commission; or (vi) the U.S. National Credit Union
Administration.

 

4. Are you subject to any SEC disciplinary order?3

Yes ☐ (If yes, please continue to Question 4.a)

No ☐ (If no, please continue to Question 5)

 

  a) If your answer to Question 4 was “yes”, does the order currently:
(i) suspend or revoke your registration as a broker, dealer, municipal
securities dealer or investment adviser; (ii) place limitations on your
activities, functions or operations; or (iii) bar you from being associated with
any particular entity or class of entities or from participating in the offering
of any penny stock?

 

3 You may limit your response to disciplinary orders issued pursuant to Sections
15(b) or 15B(c) of the Exchange Act or Section 203(e) or (f) of the Investment
Advisers Act of 1940 (the “Advisers Act”).

 

5. Are you subject to any SEC cease and desist order entered within the past
five years?

Yes ☐ (If yes, please continue to Question 5.a)

No ☐ (If no, please continue to Question 6)

 

91



--------------------------------------------------------------------------------

  a) If your answer to Question 5 was “yes”, does the order currently require
you to cease and desist from committing or causing a violation or future
violation of (i) any knowledge-based anti-fraud provision of the U.S. federal
securities laws4 or (ii) Section 5 of the Securities Act?

Yes ☐ No ☐

 

4 Including (but not limited to) Section 17(a)(1) of the Securities Act,
Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, Section 15(c)(1) of
the Exchange Act, and Section 206(1) of the Advisers Act or any other rule or
regulation thereunder.

 

6. Have you been suspended or expelled from membership in, or suspended or
barred from association with a member of, a registered national securities
exchange or a registered national or affiliated securities association?

 

   Yes    ☐    (If yes, please describe the basis of any such suspension or
expulsion and any related details in the space provided under Question 10
below)5    No    ☐    (If no, please continue to Question 7)

 

5 In providing additional information, please explain whether or not the
suspension or expulsion resulted from “any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade.”

 

7. Have you registered a securities offering with the SEC, made an offering
under Regulation A or been named as an underwriter in any registration statement
or Regulation A offering statement filed with the SEC?

Yes ☐ (If yes, please continue to Question 7.a)

No ☐ (If no, please continue to Question 8)

 

  a) If your answer to Question 7 was “yes”:

 

  i) During the past five years, was any such registration statement or
Regulation A offering statement the subject of a refusal order, stop order or
order suspending the Regulation A exemption?

Yes ☐ No ☐

 

  ii) Is any such registration statement or Regulation A offering statement
currently the subject of an investigation or proceeding to determine whether a
stop order or suspension order should be issued?

Yes ☐ No ☐

 

92



--------------------------------------------------------------------------------

8. Are you subject to a U.S. Postal Service false representation order entered
within the past five years?

Yes ☐ No ☐

 

9. Are you currently subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the U.S. Postal Service to
constitute a scheme or device for obtaining money or property through the mail
by means of false representations?

Yes ☐ No ☐

 

10. In the space provided below, describe any facts or circumstances that caused
you to answer “yes” to any Question (indicating the corresponding Question
number). Attach additional pages if necessary.

 

A. FOR EXECUTION BY AN INDIVIDUAL:

 

By:  

 

Print Name:  

 

 

                                 

Date

 

B. FOR EXECUTION BY AN ENTITY:

 

Entity Name:  

 

By:  

 

Print Name:  

 

Title:  

 

 

                                 

Date

 

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

Entity Name:  

 

By:  

 

 

93



--------------------------------------------------------------------------------

Print Name:

 

 

Title:

 

 

 

                                         

Date

 

Entity Name:

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

 

                                         

Date

 

94



--------------------------------------------------------------------------------

APPENDIX II

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

                                                                          

Name of Selling Stockholder (please print)

MEI Pharma, INC.

QUESTIONNAIRE FOR SELLING STOCKHOLDERS

IMPORTANT: IMMEDIATE ATTENTION REQUIRED

This Questionnaire is being furnished to all persons or entities (the
“Investors”) electing to purchase units, consisting of one share of common stock
(“Common Stock”) and one warrant to purchase 0.5 of a share of Common Stock of
MEI Pharma, Inc. (the “Company”) pursuant to the Securities Purchase Agreement
by and among the Company and the Investors (the “Purchase Agreement”) to which
this Questionnaire is an Appendix. This Questionnaire relates to certain
information required to be disclosed in the registration statement (the
“Registration Statement”) being prepared by the Company for filing with the
United States Securities and Exchange Commission (the “SEC”) pursuant to the
Registration Rights Agreement entered into by and among the Company and the
Investors (the “Registration Rights Agreement”) in connection with the Purchase
Agreement. The Company must receive a completed Questionnaire from each Investor
in order to include such Investor’s shares of Common Stock in the Registration
Statement.

The furnishing of accurate and complete responses to the questions posed in this
Questionnaire is an extremely important part of the registration process. The
inclusion of inaccurate or incomplete disclosures in the Registration Statement
can result in potential liabilities, both civil and criminal, to the Company and
to the individuals who furnish the information. Accordingly, Investors are
advised to consult their own securities law counsel regarding the consequences
of being named or not being named as a selling securityholder in the
Registration Statement and related prospectus.

PLEASE GIVE A RESPONSE TO EVERY QUESTION, indicating “None” or “Not Applicable”
where appropriate. Please complete, sign, and return one copy of this
Questionnaire by facsimile, email or overnight courier as soon as possible.

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Attn: Jeffrey Letalien

Fax: 212-309-6001

jeffrey.letalien@morganlewis.com

 

95



--------------------------------------------------------------------------------

Unless stated otherwise, answers should be given as of the date you complete
this Questionnaire. However, it is your responsibility to inform us of any
changes that may occur to your situation. If there is any situation about which
you have any doubt, or if you are uncertain as to the meaning of any terms used
in this Questionnaire, please contact Jeffrey Letalien at (212) 309-6763 or
jeffrey.letalien@morganlewis.com.

PART I—STOCK OWNERSHIP

Item 1. Beneficial Ownership.

a. Deemed Beneficial Ownership. Please state the amount of securities of the
Company you own on the date you complete this Questionnaire. (If none, please so
state in each case.)

 

Amount Beneficially Owned1

  

Number of Shares
of Common Stock Owned

Please state the number of shares owned by you or by family members, trusts and
other organizations with which you have a relationship, and any other shares of
which you may be deemed to be the “beneficial owner”1:

  

Total Shares

Of such shares

                                   

Shares as to which you have sole voting power:

                                   

Shares as to which you have a shared voting power.

                                   

Shares to which you have sole investment power.

                                   

Shares to which you have shared investment power.

                                   

Shares to which you will have a right to acquire before 60 days after the date

you complete this questionnaire through the exercise of options, warrants or
otherwise:

                                   

Do you have any present plans to exercise options or otherwise acquire, dispose
of or to transfer shares of Common Stock of the Company between the date you
complete this Questionnaire and the date which is 60 days after the date in
which the Registration Statement is filed?

 

96



--------------------------------------------------------------------------------

Answer:

If so, please describe.

b. Pledged Securities. If any of such securities have been pledged or otherwise
deposited as collateral or are the subject matter of any voting trust or other
similar agreement or of any contract providing for the sale or other disposition
of such securities, please give the details thereof.

Answer:

c. Disclaimer of Beneficial Ownership. Do you wish to disclaim beneficial
ownership1 of any of the shares reported in response to Item 1(a)?

Answer:

If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s)1 of the
shares in question.

 

Name and Address of

Actual Beneficial Owner

  

Relationship of

Such Person To You

  

Number of Shares

Beneficially Owned

d. Shared Voting or Investment Power over Securities. Will any person be deemed
to have beneficial ownership over any of the Securities purchased by you
pursuant to the Purchase Agreement?

Answer:

If the answer is “Yes”, please furnish the following information with respect to
the person or persons who should be shown as the beneficial owner(s) 1 of the
Securities in question.

 

Name and Address of

Actual Beneficial Owner

  

Relationship of

Such Person To You

  

Number of Shares

Beneficially Owned

Item 2. Major Shareholders. Please state below the names of persons or groups
known by you to own beneficially1 more than 5% of the Company’s Common Stock.

Answer:

 

97



--------------------------------------------------------------------------------

Item 3. Change of Control. Do you know of any contractual arrangements,
including any pledge of securities of the Company, the operation of which may at
a subsequent date result in a change of control of the Company?

Answer:

Item 4. Relationship with the Company. Please state the nature of any position,
office or other material relationship you have, or have had within the past
three years, with the Company or its affiliates.

Name                                                                    
                 Nature of Relationship

Item 5. Broker-Dealer Status. Is the Investor a broker-dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)?

☐ Yes.

☐ No.

If so, please answer the remaining questions under this Item 5.

Note that the Company will be required to identify any registered broker-dealer
as an underwriter in the Registration Statement and related prospectus.

a. If the Investor is a registered broker-dealer, please indicate whether the
Investor purchased its Common Stock for investment or acquired them as
transaction-based compensation for investment banking or similar services.

Answer:

Note that if the Investor is a registered broker-dealer and received its Common
Stock other than as transaction-based compensation, the Company is required to
identify the Investor as an underwriter in the Registration Statement and
related prospectus.

b. Is the Investor an affiliate of a registered broker-dealer? For purposes of
this Question, an “affiliate” of a specified person or entity means a person or
entity that directly, or

 

98



--------------------------------------------------------------------------------

indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person or entity specified.

☐ Yes.

☐ No.

If so, please answer questions (i)-(iii) below under this Item 5(b).

i. Please describe the affiliation between the Investor and any registered
broker-dealers:

ii. If the Common Stock was received by the Investor other than in the ordinary
course of business, please describe the circumstances:

iii. If the Investor, at the time of its receipt of Common Stock, has had any
agreements or understandings, directly or indirectly, with any person to
distribute the Common Stock, please describe such agreements or understandings:

Note that if the Investor is an affiliate of a broker-dealer and did not receive
its Common Stock in the ordinary course of business or at the time of receipt
had any agreements or understandings, directly or indirectly, to distribute the
securities, the Company must identify the Investor as an underwriter in the
Registration Statement and related prospectus.    

Item 6. Nature of Beneficial Holding. The purpose of this question is to
identify the ultimate natural person(s) or publicly held entity that exercise(s)
sole or shared voting or dispositive power over the Registrable Securities (as
defined in the Registration Rights Agreement).

a. Is the Investor a natural person?

☐ Yes.

☐ No.

 

99



--------------------------------------------------------------------------------

b. Is the Investor required to file, or is it a wholly owned subsidiary of a
company that is required to file, periodic and other reports (for example, Form
10-K, 10-Q, 8-K) with the SEC pursuant to Section 13(a) or 15(d) of the Exchange
Act?

☐ Yes.

☐ No.

c. Is the Investor an investment company, or a subsidiary of an investment
company, registered under the Investment Company Act of 1940, as amended?

☐ Yes.

☐ No.

If a subsidiary, please identify the publicly held parent entity:

d. If you answered “no” to questions (a), (b) and (c) above, please identify the
controlling person(s) of the Investor (the “Controlling Entity”). If the
Controlling Entity is not a natural person or a publicly held entity, please
identify each controlling person(s) of such Controlling Entity. This process
should be repeated until you reach natural persons or a publicly held entity
that exercises sole or shared voting or dispositive power over the Registrable
Securities:

***PLEASE NOTE THAT THE SEC REQUIRES THAT THESE NATURAL PERSONS BE NAMED IN THE
PROSPECTUS***

 

100



--------------------------------------------------------------------------------

PART II—CERTAIN TRANSACTIONS

Item 7. Transactions with the Company. If you, any of your associates2, or any
member of your immediate family3 had or will have any direct or indirect
material interest in any transactions4 or series of transactions to which the
Company or any of its subsidiaries was a party at any time since July 1, 2016,
or in any currently proposed transactions or series of transactions in which the
Company or any of its subsidiaries will be a party, in which the amount involved
exceeds $120,000, please specify (a) the names of the parties to the
transaction(s) and their relationship to you, (b) the nature of the interest in
the transaction, (c) the amount involved in the transaction, and (d) the amount
of the interest in the transaction. If the answer is “none”, please so state.

Answer:

Item 8. Third Party Payments. Please describe any compensation paid to you by a
third party pursuant to any arrangement between the Company and any such third
party.

Answer:

 

101



--------------------------------------------------------------------------------

SIGNATURE

The undersigned understands that the Company anticipates filing the Registration
Statement within the time frame set forth in the Registration Rights Agreement.
If at any time any of the information set forth in my responses to this
Questionnaire has materially changed due to passage of time (other than due to
the receipt of the Common Stock set forth opposite the undersigned’s name in the
Schedule of Investors in the Purchase Agreement), or any development occurs
which requires a change in any of my answers, or has for any other reason become
incorrect, the undersigned agrees to furnish as soon as practicable to the
individual to whom a copy of this Questionnaire is to be sent, as indicated and
at the address shown on the first page hereof, any necessary or appropriate
correcting information. Otherwise, the Company is to understand that the above
information continues to be, to the best of my knowledge, information and
belief, complete and correct.

Upon any sale of Common Stock pursuant to the Registration Statement, the
undersigned hereby agrees to deliver to the Company and the Company’s transfer
agent the Certificate of Subsequent Sale set forth in Exhibit I hereto.

The undersigned understands that the information that the undersigned is
furnishing to the Company herein will be used by the Company in the preparation
of the Registration Statement.

 

        Name of Investor:    Date:                                            ,
2018       Signature:            Print Name:            Title (if applicable):
           Address:   

 

 

Street

 

Street

 

City                 State             Zip Code

 

Telephone Number

 

Email Address

 

102



--------------------------------------------------------------------------------

FOOTNOTES

 

1. Beneficial Ownership. You are the beneficial owner of a security, as defined
in Rule 13d-3 under the Securities Exchange Act of 1934 (the “Exchange Act”), if
you, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise have or share: (1) voting power, which includes the
power to vote, or to direct the voting of, such security, and/or (2) investment
power, which includes the power to dispose, or to direct the disposition of,
such security. You are also the beneficial owner of a security if you, directly
or indirectly, create or use a trust, proxy, power of attorney, pooling
arrangement or any other contract, arrangement or device with the purpose or
effect of divesting yourself of beneficial ownership of a security or preventing
the vesting of such beneficial ownership.

You are deemed to be the beneficial owner of a security if you have the right to
acquire beneficial ownership of such security at any time within 60 days
including, but not limited to, any right to acquire such security (a) through
the exercise of any option, warrant or right, (b) through the conversion of a
security, or (c) pursuant to the automatic termination of, or the power to
revoke a trust, discretionary account, or similar arrangement.

Ordinarily, shares held in the name of your spouse or minor child should be
considered as beneficially owned by you absent special circumstances to indicate
that you do not have, as a practical matter, voting power or investment power
over such shares. Similarly, absent countervailing facts, securities held in the
name of relatives who share your home are to be reported as being beneficially
owned by you. In addition, securities held for your benefit in the name of
others, such as nominees, trustees and other fiduciaries, securities held by a
partnership of which you are a partner, and securities held by a corporation
controlled by you should be regarded as beneficially owned by you.

This definition of beneficial ownership is very broad; therefore, even though
you may not actually have or share voting or investment power with respect to
securities owned by persons in your family or living in your home, you should
include such shares in your beneficial ownership disclosure and may then
disclaim beneficial ownership of such securities.

 

2.

Associate. The term “associate”, as defined in Rule 14a-1 under the Exchange
Act, means (a) any corporation or organization (other than the Company or any of
its majority owned subsidiaries) of which you are an officer or partner or are,
directly or indirectly, the beneficial owner of 10% or more of any class of
equity securities, (b) any trust or other estate in which you have a substantial
beneficial interest or as to which you serve as trustee or in a similar
capacity, and (c) your spouse, or any relative of yours or relative of your
spouse living in your home or who is a director or officer of the Company or of
any subsidiary. The term “relative of yours” as used in this Questionnaire
refers to any

 

103



--------------------------------------------------------------------------------

relative or spouse of yours, or any relative of such spouse, who has the same
home as you or who is a director or officer of any subsidiary of the Company.

Please identify your associate referred to in your answer and indicate your
relationship.

 

3. Immediate Family. The members of your “immediate family” are deemed to
include the following: your spouse; your parents; your children; your siblings;
your mother-in-law or father-in-law; your sons- and daughters-in-law; and your
brothers- and sisters-in-law.

 

4. Transactions. The term “transaction” is to be understood in its broadest
sense, and includes the direct or indirect receipt of anything of value. Please
note that indirect as well as direct material interests in transactions are to
be disclosed. Transactions in which you would have a direct interest would
include your purchasing or leasing anything (stock in a business acquired by the
Company, office space, plants, Company apartments, computers, raw materials,
finished goods, etc.) from or selling or leasing anything to, or borrowing or
lending cash or other property from or to, the Company, or any subsidiary.

Securities Act Sections Compliance and Disclosure Interpretations
Section 239.10: “An issuer filed a Form S-3 registration statement for a
secondary offering of common stock which is not yet effective. One of the
selling shareholders wanted to do a short sale of common stock “against the box”
and cover the short sale with registered shares after the effective date. The
issuer was advised that the short sale could not be made before the registration
statement becomes effective, because the shares underlying the short sale are
deemed to be sold at the time such sale is made. There would, therefore, be a
violation of Section 5 if the shares were effectively sold prior to the
effective date.”

 

104



--------------------------------------------------------------------------------

SCHEDULE 4.3

Capitalization

(a): As of May 11, 2018, the Company’s authorized capital stock consisted of:

113,000,000 shares of Common Stock; and

100,000 shares of preferred stock, par value $0.01 per share (“Preferred
Stock”).

(b): The shares of capital stock issued and outstanding as of May 11, 2018
consisted of 37,323,441 shares of Common Stock and no shares of Preferred Stock.

(c) 5,957,417 shares of the Company’s common stock were issuable pursuant to
outstanding awards under the Company’s equity compensation plans as of May 11,
2018. 3,761,063 shares of the Company’s common stock were reserved for future
issuance pursuant to future awards under the Company’s equity compensation plans
as of May 11, 2018.

(d): As of May 11, 2018, the Company had an aggregate of 0 shares of Common
Stock underlying outstanding warrants.

 

105



--------------------------------------------------------------------------------

SCHEDULE 4.12

None

 

106



--------------------------------------------------------------------------------

SCHEDULE 4.15

The Company’s patents and related intellectual property rights with respect to
Voruciclib are licensed to the Company pursuant to a sub-license from Presage
Biosciences, Inc. (“Presage”). Presage is the licensee of such rights pursuant a
license from the owner of such rights, an unaffiliated third party.

The Company acquired the patents and related intellectual property rights with
respect to Pracinostat pursuant to a purchase and assignment. The seller of such
rights is entitled to certain royalty and milestone payments.

 

107



--------------------------------------------------------------------------------

SCHEDULE 4.27

None

 

108



--------------------------------------------------------------------------------

SCHEDULE 5.19

Disclosure of Reportable Events

Stifel, Nicolaus & Company, Incorporated:

On December 6, 2016, a final judgment (“Judgment”) was entered against Stifel by
the United States District Court for the Eastern District of Wisconsin (Civil
Action No. 2:11-cv-00755) resolving a civil lawsuit filed by the SEC in 2011
involving violations of several antifraud provisions of the federal securities
laws in connection with the sale of synthetic collateralized debt obligations
(“CDOs”) to five Wisconsin school districts in 2006.

As a result of the Order:

 

  •   Stifel is required to cease and desist from committing or causing any
violations and any future violations of Section 17(a)(2) and 17(a)(3) of the
1933 Act; and

 

  •   Stifel and David Noack, a former employee, are jointly liable to pay
disgorgement and prejudgment interest of $2.44 million. Stifel was also required
to pay a civil penalty of $22.5 million. The Judgment also required Stifel to
distribute $12.5 million of the ordered disgorgement and civil penalty to the
school districts involved in this matter.

Simultaneously with the entry of the Judgment, the SEC issued an order granting
Stifel waivers from the application of the disqualification provisions of Rule
506(d)(1)(iv) of Regulation D and Rule 262(b)(2) of Regulation A under the 1933
Act (the “Waivers”). The Waivers were granted, based in part, upon a
representation by Stifel that it would furnish (or cause to be furnished) a
description of the Final Judgment to each purchaser in a Rule 506 offering that
would otherwise be subject to disqualification as a result of the Final Judgment
a reasonable time prior to sale.

Copies of the Judgment and Waivers are available on the SEC’s website:

 

  •   Judgment:
www.sec.gov/litigation/litreleases/2016/lr23700-final-judgment.pdf.

 

  •   1933 Act Waivers: www.sec.gov/rules/other/2016/33-10263.pdf

 

  •   1933 Act Waiver Request:
https://www.sec.gov/divisions/corpfin/cf-noaction/2016/stifel-nicolaus-120616-506d.pdf

 

109



--------------------------------------------------------------------------------

Wells Fargo Securities, LLC:

Research Settlements (Legacy Wachovia Capital Markets, LLC)

Beginning in 2003, Wachovia Capital Markets, LLC, n/k/a Wells Fargo Securities,
LLC, entered into settlement agreements with securities regulators in 50 states,
the District of Columbia and Puerto Rico regarding compliance with legal and
regulatory requirements relating to research analyst independence and retention
of electronic communication. Under the agreements, Wachovia Capital Markets, LLC
agreed to cease and desist from certain research practices. Without admitting or
denying liability, Wachovia Capital Markets, LLC, agreed to pay approximately
$25 million in fines and penalties, including reimbursement of certain
investigative expenses.

Auction Rate Securities (Legacy Wachovia Capital Markets, LLC)

Beginning in August 2008, Wachovia Securities, LLC, n/k/a Wells Fargo Advisors,
LLC (“Wachovia Securities”) and Wachovia Capital Markets, LLC, n/k/a Wells Fargo
Securities LLC (collectively with Wachovia Securities, the “Wachovia Securities
Affiliates”) entered into settlements agreements with state regulatory agencies,
including the Secretary of State for the State of Missouri (as the lead state in
the North American Securities Administrators Association task force
investigating the marketing and sale of auction rate securities), relating to
investigations of sales practice and other issues related to the sales of
auction rate securities (“ARS”). Wachovia Securities also announced a settlement
in principle with the SEC of its similar investigation. Without admitting or
denying liability, the agreements required that the Wachovia Securities
Affiliates purchase certain ARS sold to customers in accounts at the Wachovia
Securities Affiliates, reimburse investors who sold ARS purchased at the
Wachovia Securities Affiliates for less than par, provide liquidity loans to
customers at no net interest until the ARS are repurchased, offer to participate
in special arbitration procedures with customers who claim consequential damages
from the lack of liquidity in ARS and refund refinancing fees to certain
municipal issuers who issued ARS and later refinanced those securities through
the Wachovia Securities Affiliates. Without admitting or denying liability, the
Wachovia Securities Affiliates also agreed to pay a total fine of $50 million to
the state regulatory agencies and agreed to the entry of consent orders and
Wachovia Securities agreed to entry of an injunction by the SEC.

Auction Rate Securities (Legacy Wells Fargo Securities, LLC)

Beginning in November 2009, three broker-dealer subsidiaries (the “Broker-Dealer
Subsidiaries”), Wells Fargo Investments, LLC, Wells Fargo Securities, LLC
(successor in interest to Wells Fargo Brokerage Services, LLC), and Wells Fargo
Institutional Securities, LLC, of Wells Fargo & Company entered into settlement
agreements with state securities regulators regarding the Broker-Dealers
Subsidiaries’ participation in the ARS market. Under the agreements, the
Broker-Dealer Subsidiaries agreed to purchase ARS from eligible investors that
bought ARS through the Broker-Dealer Subsidiaries prior to February 13, 2008 and
to cease and desist from certain activities. Without admitting or denying
liability, Wells Fargo Investments,

 

110



--------------------------------------------------------------------------------

LLC, agreed to pay $1.9 million in fines and penalties and the Broker-Dealer
Subsidiaries agreed to reimburse investigative expenses.

Wells Fargo & Company:

On July 20, 2011, Wells Fargo & Company announced an agreement with the Board of
Governors of the Federal Reserve that resolved allegations arising from an
investigation into internal controls at its former Wells Fargo Financial Inc.
unit. The Federal Reserve alleged that Wells Fargo Financial Inc. did not
adequately detect and prevent instances of fraudulent loan applications and
directed prime borrowers into higher-cost nonprime loans. Wells Fargo & Company
and Wells Fargo Financial Inc. were assessed an $85 million civil money penalty
as part of the agreement to resolve the matter, which also included reinforcing
oversight of mortgage lending practices and implementing processes to identify
and provide compensation to customers harmed by the alleged practices.

General:

Additional information regarding Wells Fargo Securities, including certain
disciplinary history, may be found at FINRA Broker Check Report (#75193-17348
(Firm CRD#: 126292)), located at http://brokercheck.finra.org.

Additional information regarding Wells Fargo & Company, including certain
disciplinary history, may be found at on the SEC’s website at www.sec.gov.

 

111